FILED
IN THE 13TH COURT OF APPEALS
        CORPUS CHRISTI

         12/11/15
                                            RECEIVED IN
DORIAN E. RAMIREZ, CLERK              13th COURT OF APPEALS
BY drodriguez                      CORPUS CHRISTI/EDINBURG, TEXAS
                                      12/11/2015 10:13:04 PM
                                        DORIAN E. RAMIREZ
                                               Clerk


                           Exhibit A
                                 CAUSE NO. 2015-DCL-2342

JUAN JOSE “J.J.” ZAMORA AND                     §    IN THE DISTRICT COURT
MARTIN C. CANTU,                                §
Plaintiffs                                      §
VS.                                             §
CITY OF PORT ISABEL, TEXAS,                     §    444TH JUDICIAL DISTRICT
MARIA DE JESUS GARZA,                           §
GUILLERMO TORRES, AND JOE E.                    §
VEGA                                            §
Defendants                                      §
                                                §    OF CAMERON COUNTY, TEXAS

                             MOTION TO SHOW AUTHORITY

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME HUMBERTO SILVA, Movant and attorney for Defendants CITY OF

PORT ISABEL, TEXAS, and City Commissioners MARIA DE JESUS GARZA, GUILLERMO

TORRES, and Mayor JOE E. VEGA, In Their Official Capacities, and file this Motion to Show

Authority complaining of ROBERT L. COLLINS, AUDREY GUTHRIE, and CHRISTOPHER

D. LEWIS, alleged attorneys for Defendants CITY OF PORT ISABEL, TEXAS, and City

Commissioners MARIA DE JESUS GARZA, GUILLERMO TORRES, and Mayor JOE E.

VEGA, In Their Official Capacities, and show the Honorable Court the following:

                                                I.

                                        BACKGROUND

       On April 13, 2015, the City Commission of the City of Port Isabel passed a resolution to

declare that Plaintiffs Juan Jose “J.J.” Zamora and Martin C. Cantu, both City Commissioners,

were ineligible, due to alleged violations of the city’s Home Rule Charter, to continue serving on

the City Commission of the City of Port Isabel. However, the City Commission did not take any

action at that meeting to declare a vacancy on the City Commission nor to fill any purported

vacancy by appointment. Furthermore, the City Commission did not take any action to call a
special election to fill any purported vacancies.

        Several days after the April 13, 2015 meeting of the City Commission, Plaintiffs Juan

Jose “J.J.” Zamora and Martin C. Cantu, both City Commissioners, filed a lawsuit seeking

declaratory relief and a temporary restraining order to restrain the City of Port Isabel City

Commission and Defendants Joe E. Vega, Maria De Jesus Garza, and Guillermo Torres from

interfering with the performance of their duties as City Commissioners. After hearing the

request for the temporary restraining order, this honorable Court granted Plaintiffs a temporary

injunction that enjoined the City of Port Isabel, Defendants Joe E. Vega, Maria De Jesus Garza,

Guillermo Torres, and the City Commission, from interfering with the performance of Plaintiffs’

duties as City Commissioners, and from taking any action to declare any vacancies, or fill any

purported vacancies, by appointment or otherwise. Plaintiffs have continued to perform their

duties as City commissioners of the City of Port Isabel pursuant to their constitutional rights as

elected officials.

        Defendants CITY OF PORT ISABEL, TEXAS, and City Commissioners MARIA DE

JESUS GARZA, GUILLERMO TORRES, and Mayor JOE E. VEGA, In Their Official

Capacities, have appealed to the 13th Court of Appeals this Court’s ruling denying their Plea to

the Jurisdiction, and filed a Motion for Emergency Relief to prevent the City Commission of the

City of Port Isabel from meeting on May 19, 2015. Said Motion for Emergency Relief was

denied by the 13th Court of Appeals on May 19, 2015.

                                                    II.

        Movant would show this Court that ROBERT L. COLLINS, AUDREY GUTHRIE, and

CHRISTOPHER D. LEWIS do not have authority to act in this matter. Specifically, Movant

would show that the legal services of ROBERT L. COLLINS, AUDREY GUTHRIE, and
CHRISTOPHER D. LEWIS for Defendants CITY OF PORT ISABEL, TEXAS, and City

Commissioners MARIA DE JESUS GARZA, GUILLERMO TORRES, and Mayor JOE E.

VEGA, In Their Official Capacities, were terminated on May 19, 2015 at a duly called Special

Meeting of the City Commission of the City of Port Isabel, Texas. A copy of the approved

minutes of the May 19th, 2015, City commission meeting are attached herein as Exhibit A, and

are incorporated herein as if fully set out in length. Furthermore, on June 1, 2015, the legal

services of attorney HUMBERTO SILVA, Movant herein, were approved at a duly called

Special meeting of the City Commission of the City of Port Isabel. Movant was employed by the

City Commission to represent Defendant City of Port Isabel and its City Commissioners,

particularly, MARIA DE JESUS GARZA, GUILLERMO TORRES, and Mayor JOE E. VEGA,

all in their official capacities, in this cause and any appeals filed on their behalf. A copy of the

approved minutes of the June 1, 2015 Special meeting of the City commission of the City of Port

Isabel, Texas are attached herein as exhibit B and are incorporated herein as if fully set out in

length.

                                                III.

          Based upon these facts, Movant believes that ROBERT L. COLLINS, AUDREY

GUTHRIE, and CHRISTOPHER D. LEWIS are defending and/or prosecuting this suit without

the authority of Defendants CITY OF PORT ISABEL, TEXAS, and City Commissioners

MARIA DE JESUS GARZA, GUILLERMO TORRES, and Mayor JOE E. VEGA, In Their

Official Capacities. ROBERT L. COLLINS, AUDREY GUTHRIE, and CHRISTOPHER D.

LEWIS should be cited to appear before this court and show authority to act on behalf of

Defendants CITY OF PORT ISABEL, TEXAS, and City Commissioners MARIA DE JESUS

GARZA, GUILLERMO TORRES, and Mayor JOE E. VEGA, In Their Official Capacities.
Should ROBERT L. COLLINS, AUDREY GUTHRIE, and CHRISTOPHER D. LEWIS fail to

show sufficient authority to defend and/or prosecute this suit on behalf of Defendants CITY OF

PORT ISABEL, TEXAS, and City Commissioners MARIA DE JESUS GARZA, GUILLERMO

TORRES, and Mayor JOE E. VEGA, In Their Official Capacities, then ROBERT L. COLLINS,

AUDREY GUTHRIE, and CHRISTOPHER D. LEWIS should be prohibited from further

appearing in this case and any pleadings, motions and appeals filed by ROBERT L COLLINS,

AUDREY GUTHRIE, and CHRISTOPHER D. LEWIS since May 19, 2015 on behalf of CITY

OF PORT ISABEL, TEXAS, and City Commissioners MARIA DE JESUS GARZA,

GUILLERMO TORRES, and Mayor JOE E. VEGA, In Their Official Capacities, should be

stricken.

                                              IV.

       The parties in this action have not announced ready for trial. Therefore, this motion has

been timely filed by Movant and Defendants.

       WHEREFORE, PREMISES CONSIDERED, HUMBERTO SILVA, as Movant and

attorney for Defendants CITY OF PORT ISABEL, TEXAS, City Commissioners MARIA DE

JESUS GARZA, GUILLERMO TORRES, and Mayor JOE E. VEGA, In Their Official

Capacities, respectfully prays that:

               1.      ROBERT L. COLLINS, AUDREY GUTHRIE, and CHRISTOPHER D.

       LEWIS will be cited to appear and to answer herein and to present to this court sufficient

       proof of authority to defend and/or prosecute this suit on behalf of Defendants CITY OF

       PORT ISABEL, TEXAS, City Commissioners MARIA DE JESUS GARZA,

       GUILLERMO TORRES, and Mayor JOE E. VEGA, In Their Official Capacities;
               2.      Upon the failure of ROBERT L. COLLINS, AUDREY GUTHRIE, and

       CHRISTOPHER D. LEWIS to present such proof to the court, the court will order that

       ROBERT L COLLINS, AUDREY GUTHRIE and CHRISTOPHER D. LEWIS, are no

       longer allowed to appear in this cause and to further order the pleadings, motions and

       appeals filed by ROBERT L. COLLINS, AUDREY GUTHRIE, and CHRISTOPHER D.

       LEWIS since May 19, 2015 to be stricken from the record; and

               3.      For such other and further relief, in law or in equity, to which

       HUMBERTO SILVA, as Movant and attorney for Defendants CITY OF PORT ISABEL,

       TEXAS, City Commissioners MARIA DE JESUS GARZA, GUILLERMO TORRES,

       and Mayor JOE E. VEGA, In Their Official Capacities, herein, may be justly entitled.


                                                    Respectfully submitted,
                                                    LAW OFFICE OF HUMBERTO SILVA
                                                    P.O. BOX 2091
                                                    DONNA, Texas 78537
                                                    Tel. (956) 463-4896
                                                    Email: hsilvalaw1993@yahoo.com

                                              By:    “/s/”

                                                    HUMBERTO SILVA
                                                    Texas Bar No. 18351430
                                                    Attorney for Defendants CITY OF PORT
                                                    ISABEL, TEXAS, and City Commissioners
                                                    MARIA DE JESUS GARZA, GUILLERMO
                                                    TORRES, and Mayor JOE E. VEGA, In Their
                                                    Official Capacities.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this the 20th day of JUNE, 2015 a true and
correct copy of the foregoing pleading has been delivered via electronic mail and/or deposited in
a post office or official depository under the care and custody of the United States Post Office, in
a postpaid wrapper, by regular mail and/or certified mail, return receipt requested to:
ROBERT L. COLLINS
AUDREY GUTHRIE
CHRISTOPHER D. LEWIS
ROBERT L. COLLINS & ASSOCIATES
P.O BOX 7726
HOUSTON, TEXAS 77270             E-MAIL: houstonlaw2@aol.com

FRANK E. PEREZ
FRANK E. PEREZ & ASSOCIATES
300 MEXICO BLVD.
BROWNSVILLE, TEXAS 78520         E-MAIL: fperez@feperezandassociates.com

MICHAEL COWEN
THE COWEN LAW GROUP
62 E. PRICE ROAD
BROWNSVILLE, TEXAS 78520         E-MAIL: michael@cowenlaw.com

RICARDO L. SALINAS
FLORES & SALINAS
2011 N. CONWAY
MISSION, TEXAS 78572              E-MAIL: rsalinaslaw@yahoo.com


                                 By:    “/s/”
                                 _______________________
                                 HUMBERTO SILVA
                                                                           FILED
                                                                           2015-DCL-02342
                                                                           7/8/2015 12:50:26 PM
                                                                           Eric Garza
                                                                           Cameron County District Clerk
                               CAUSE NO. 2015-DCL-02342                    By Celso Amaro Deputy Clerk
                                                                           5979109
JUAN JOSE “JJ” ZAMORA, SR. AND                 §       IN THE DISTRICT COURT OF
MARTIN C. CANTU,                               §
     Plaintiffs,                               §
                                               §
VS.                                            §       CAMERON COUNTY, T E X A S
                                               §
CITY OF PORT ISABEL, TEXAS;                    §
MARIA de JESUS GARZA,                          §
GUILLERMO TORRES, JOE E. VEGA,                 §
and KEN PAXTON, THE ATTORNEY                   §
GENERAL OF TEXAS                               §
      Defendants.                              §       444th JUDICIAL DISTRICT


      DEFENDANT’S MOTION TO ENFORCE STAY AND, SUBJECT THERETO,
       RESPONSE TO HUMBERTO SILVA’S MOTION TO SHOW AUTHORITY

       COMES NOW City of Port Isabel, Texas, and files this Motion to Enforce Stay and

subject thereto, Response to Humberto Silva’s Motion to Show Authority, and would show the

Court as follows:

                                         SUMMARY

       A.     Humberto Silva’s Motion to Show Authority Should not be heard because

this cause was stayed pursuant to a Notice of Stay and the Appeal of the denial of

Defendants’ Plea to the Jurisdiction.

       B.     In the alternative, Humberto Silva’s Motion to Show Authority should be

denied because:

       1.     Robert Collins is still the City Attorney and the Attorney representing the

              City of Port Isabel in this lawsuit.

              a.     The votes that purported to remove Robert Collins were void because the

                     special meeting was brought in violation of Port Isabel City Charter Section

                     2.08.

                                               1
      b.     The votes that purported to remove Robert Collins were voidable due to

             Plaintiffs’ violation of Chapter 171 of the Texas Local Government Code.

      c.     Robert Collins was not terminated by any other means.

2.    Humberto Silva is not the attorney representing the City in this lawsuit.

      a.     The votes that purported to hire Humberto Silva were void due to Plaintiffs’

             violation of Chapter 171 of the Texas Local Government Code.

      b.     Humberto Silva has not acted to represent Defendants in this lawsuit and

             has not fulfilled the duties required by an attorney in zealous representation

             of his clients.

3.    It would defeat the jurisdiction of this Court to allow the appealed Temporary

      Injunction Order to be used by Plaintiffs to assert control over Defendants

      and their ability to defend the lawsuit brought by Plaintiffs.

                          EVIDENCE IN SUPPORT

Exhibit A:   Affidavits of Joe Vega, Maria de Jesus Garza, and Ed Meza

Exhibit B:   Notices for May 19, 2015 Meeting of the City Commission

Exhibit C:   Notice for June 1, 2015 Meeting of the City Commission

Exhibit D:   Excerpts from the Port Isabel City Charter

Exhibit E:   Open Records Request Response Confirming The City Has No Contract
             with Humberto Silva

Exhibit F:   Docket Sheet showing that a Notice of Appeal and Notice of Stay were
             filed on May 12, 2015

Exhibit G:   Excerpts from April 24, 2015 hearing transcript.




                                       2
                                 FACTUAL BACKGROUND

       1.      During a properly-noticed public meeting, and pursuant to a provision of the Port

Isabel City Charter, the City Commission, including Plaintiffs, voted on the potential violation

of City Charter, Section 2.02, by three of the Commissioners:        Defendant Torres, Plaintiff

Cantu, and Plaintiff Zamora. During the meeting, by a duly-recorded majority vote, Plaintiffs

were removed from their positions on the City Commission due to their business dealings with

the City in violation of Section 2.02. Port Isabel City Charter Section 2.02 provides for the

disqualification of office holders and candidates for City elected office for, among other things,

doing business with the City. See Exhibit D, Section 2.02

       2.      Plaintiffs thereafter filed suit against the City and other Defendants in their

individual and official capacities for their actions in voting to remove Plaintiffs from their

positions on the City Commission for violation of Section 2.02. Plaintiffs contend by their

petition that 1) they were erroneously removed; or 2) in the alternative, that the City Charter

provision is unconstitutional. Plaintiffs sought a temporary injunction requiring reinstatement of

Plaintiffs as voting members of the Port Isabel City Commission. A hearing was held on a Plea

to Jurisdiction filed by Defendants and Plaintiffs’ Motion for Temporary Injunction on April 24,

2015. At the hearing, the Court denied Defendants’ Plea to the Jurisdiction and verbally

indicated it would grant Plaintiffs a temporary injunction. Defendants appealed the denial of the

Plea to Jurisdiction and issued a notice of stay on May 12, 2014. After the stay was in place,

Plaintiffs obtained a signed temporary injunction order that purportedly required Plaintiffs to be

reinstated as voting members of the City Commission. Despite their removal and

disqualification, and with the assistance of the temporary injunction order, Plaintiff Cantu

claimed to participate as a candidate for the May 8 election and, as he had been unopposed


                                                3
before being declared disqualified, claims he was re-elected to the City Commission.        Despite

notice of the stay, Plaintiffs then nonsuited their claims and obtained a dismissal order,

attempting to avoid the jurisdiction of this Court. Plaintiffs then filed a motion to withdraw their

nonsuit and obtained an order granting their motion, again despite the stay, and without

opportunity for Defendants to be heard on the issue.

       3.      Plaintiffs then posted public notice of their intent to hold a Port Isabel City

Commission meeting on May 19, 2015 at 7:00 p.m. wherein they would, purporting to act as

City Commissioners, bring action and vote to, among other things: 1) terminate the City

Attorney (Defendant’s counsel Mr. Collins); 2) vacate the Commission’s April 24, 2015 finding

that Plaintiffs violated the City Charter which was the basis of this litigation; 3) rescind

approval to pay counsel to represent the Defendants in this case; 4) rescind approval for the

investigation of violations of the City Charter; and 5) consider appointing a new City Attorney.

See Humberto Silva’s Motion to Show Authority, Exhibit A; See Exhibit B.

       4.      At the meeting, Defendant Vega, as Mayor of Port Isabel and presiding officer

for any City Commission meeting, read a statement that was made part of the minutes of that

meeting, declaring that any votes by Plaintiffs on the topics listed above would be void due to

their direct respective conflicts of interest. Defendant Vega also gave fair notice that any agenda

items that passed only because of Plaintiffs’ void participation in making a motion or second,

and their votes, would be void. However, Defendants were unable to stop Plaintiffs from

asserting the void votes had passed due to the overbroad temporary injunction order. Despite

their conflicts of self-interest and the direct connection to this suit, the appeal, and Plaintiffs’

respective businesses, Plaintiffs voted on the five issues previously mentioned; and each issue

was either moved or seconded by one or more of Plaintiffs. See Humberto Silva’s Motion to


                                                 4
Show Authority, Exhibit A.

       5.      After claiming to have terminated the City Manager and City Attorney by their

void votes, Plaintiffs then filed notice for a June 1 meeting wherein they purported by their act

and vote to hire their attorney in this suit and appeal, Gilberto Hinojosa, as the new City

Attorney. Plaintiffs also purported to act and vote to declare that Humberto Silva would be

counsel to appear as counsel for the City in this case and the appeal, for the sole purpose of

dismissing it and agreeing to the claims Plaintiffs made in their lawsuit. See Humberto Silva’s

Motion to Show Authority, Exhibit B.

       6.      Defendants did not hire or retain Mr. Silva. Mr. Silva is not the City Attorney

and does not claim to the City Attorney. Pursuant to the Port Isabel City Charter Section 3.05,

the City Attorney represents the City in litigation, but can appoint someone else. See Exhibit D,

Section 3.05. However, Mr. Silva does not have and does not present any contract of

employment for legal services signed by any Defendant or the City Attorney. After searching,

the City was unable to locate any contract with Mr. Silva for representation in this suit. See

Exhibit E (Open Records Request confirming that City Commission Meeting Minutes for June

1, 2015, are the only documents the City has in relation to Humberto Silva). Silva has not met

with Defendants, filed any briefs on their behalf, or taken any other steps to defend the suit

brought by Plaintiffs or to prosecute the appeal. See Exhibit A, Affidavits by Defendants. The

only pleadings filed by Mr. Silva are motions to prevent the undersigned counsel, the City

Attorney of Port Isabel since 2006, from representing the interests of Defendants and to strike

briefs timely filed by Defendants.

       7.      The undersigned counsel, Robert L. Collins, has served as the official City

Attorney of Port Isabel since 2006, and has represented, defended and worked with Defendants


                                                5
in this suit since its onset. See Exhibit A. Defendants’ counsel -- Robert Collins, Michael

Cowen, and Frank Perez -- have and continue to meet with Defendants and represent

Defendants in this case. See Exhibit A, Affidavits by Defendants. Defendants have never stated

or given any notice that Robert Collins no longer represents them or the City in this suit. To

the contrary, Defendants have requested that Robert Collins remain as counsel for the City in

this case. Defendants hired Robert Collins as their attorney for this case and have not requested

any other counsel. See Exhibit A, Affidavits by Defendants.

                                MOTION TO ENFORCE STAY

          8.   Defendants filed a Notice of Appeal of this Court’s denial of Defendants’ Plea to

the Jurisdiction on May 12, 2015. See Exhibit F. Also on that date, Defendants filed a Notice of

Stay. See Exhibit F. An appeal of a denial of a Plea to Jurisdiction automatically stays the trial

court as long as the plea was filed within 180 days of Defendants Original Answer. See Tex.

Civ. Prac. & Rem. Code 51.014(c). The Plea to the Jurisdiction in this case was filed with

Defendants’ Original Answer, which was subject to the Plea to Jurisdiction. See Exhibit F.

Therefore, Defendants’ appeal of the denial automatically stayed all activity in this Court

pending the resolution of the appeal. Therefore, Humberto Silva’s Motion to Show Authority

should not be heard by this Court due to the automatic stay in place pursuant to the pending

appeal.

           RESPONSE TO HUMBERTO SILVA’S MOTION TO SHOW AUTHORITY

                                    LEGAL AUTHORITY

          9.   The Open Meetings Act requires that the Commission give “written notice of the

date, hour, place, and subject of each meeting held.” Tex. Gov't Code Ann. §551.041 (West

1994). Most cases addressing the statutory notice requirement concern whether the


                                                6
subject-matter of a meeting has been adequately identified. See, e.g., Cox Enter., Inc. v. Board of

Tr. of the Austin Indep, Sch. Dist., 706 S.W.2d 956, 29 Tex. Sup. Ct. J. 316 (Tex. 1986) (the

“Open Meetings Act requires a full disclosure of the subject matter of the meetings”); Hays

County Water Planning P'ship v. Hays County, 41 S.W.3d 174, 180 [**12] (Tex. App.--Austin

2001, pet. denied) (holding that notice must convey substance of meeting); San Antonio v.

Fourth Court of Appeals, 820 S.W.2d 762 (Tex. 1991). An action taken in violation of the Open

Meetings Act Section 551 is voidable. Tex. Gov’t Code Ann. 551.141.

       10.     Section 171 of the Texas Local Government Code prohibits public officials with a

substantial interest from voting or participating on matters involving that business. Tex. Loc.

Gov. Code 171.004. Purposefully violating the section is Class A misdemeanor. Id. at 171.003.

Any vote that would not have passed without the conflicted vote is voidable. Id. 171.006. Dallas

County Flood Control Dist. No. 1 v. Cross, 815 S.W.2d 271, 278 (Tex. App. Dallas 1991). A

local public official is considered to have a substantial interest under this section if a person who

has a substantial interest is related to the official in the first degree of consanguinity or affinity.

Id. 171.002.

       11.     The Texas Disciplinary Rules of Professional Conduct Preamble requires an

attorney to “zealously pursue client interests within the bounds of the law.” In performing that

task, the rules require an attorney be “competent, prompt and diligent.” An attorney's duty to

represent a client zealously begins as soon as “the client has requested the lawyer to render legal

services and the lawyer has agreed to do so.” Tex. Disciplinary R. Prof. Conduct Preamble, p. 12

(State Bar Rules Art. X, §9); Hanna v. Niemann, 1999 Tex. App. LEXIS 4455 (Tex. App. Austin

June 17, 1999). Attorneys represent their clients in many capacities beyond advocating during

litigation, such as legal counselor, advisor, and intermediary. Id.          In addition to zealous


                                                  7
advocacy, “[t]he guiding principles in the area of attorney-client relationships require a lawyer to

provide his client with an informed understanding of the client's legal rights and obligations,

[and] to explain rights and obligations…” See Tex. Disciplinary R. Prof. Conduct, Preamble p. 2;

In re Norris, 2004 Tex. App. LEXIS 3810, 5-6 (Tex. App. Fort Worth Apr. 29, 2004).

                                          ARGUMENT

I.     Robert Collins is still the City Attorney and the attorney representing the City in this

       lawsuit.

       a.      The votes that purported to remove Robert Collins were void because the special

               meeting was brought in violation of Port Isabel City Charter Section 2.08.

       12.     The Port Isabel City Charter requires that Special Meetings may only be held if

called by the Mayor or two City Commissioners. See Exhibit D, Section 2.08 (“The Mayor or

any two (2) members of the City Commission may call Special Meetings of the City

Commission at any time”).

       13.     The meeting on May 19, 2015, was a Special Meeting called by Martin Cantu and

JJ Zamora. See Exhibit B (notice of meeting identifying it as a Special Meeting and signed by

Martin Cantu and JJ Zamora). The meeting contained only agenda items that were directly

related to this litigation and the Plaintiffs’ personal businesses that made basis of this suit. Id.

The meeting notice directly referenced firing one attorney for Defendants, revoking funding for

the other attorneys for Defendants, and undoing the vote that is the basis of this lawsuit. Due to

the contents of the meeting, both Martin Cantu and JJ Zamora have direct conflicts that make

them ineligible to call the meeting, participate in the agenda items, or vote on the agenda items.

Therefore, Plaintiffs cannot constitute City Commissioners to call this particular meeting and the

meeting is void for violation of the Port Isabel City Charter, Section 2.08. Exhibit D, Section


                                                 8
2.08

       b.      Plaintiffs’ violation of Chapter 171 of the Texas Local Government Code.

       14.     Commissioner Cantu and Commissioner Zamora, Plaintiffs, both had direct and

personal conflicts in their participation in the Agenda item purportedly passed during the May

19, 2015 meeting. They participated in and voted on this matter in deliberate violation of

Chapter 171 of the Local Government Code. Tex. Loc. Gov. Code 171.003; 171.004. The votes

would not have occurred or passed without Plaintiffs’ participation (by making the Motion or

second) and their action and votes are voidable. Id. 171.006. See Humberto Silva’s Motion to

Show Authority, Exhibit A.

       15.     Plaintiffs have a substantial interest in two automotive service businesses in Port

Isabel, Texas. See Exhibit G, p. 86, ln. 13; p. 94, ln 1-3; p. 107, 11-19. Plaintiffs admitted both

their substantial interest in their respective automotive business and the business they conducted

with the City during the City Commission meeting of April 13, 2015, where they were declared

unqualified and removed from office. They again admitted their violation of the City Charter

prohibition against doing business with the City during their testimony at the April 24, 2015

hearing on Plaintiffs Motion for Temporary Injunction. Id.

       16.     The temporary injunction granted by the trial court did not preserve the status

quo; instead, it required that Plaintiffs be allowed to continue to sit and vote on the City

Commission. Claiming the authority of the Temporary Injunction, Plaintiffs’ counsel threatened

that any action to deny them free reign as purported City Commissioners would be met with

action for contempt, and Plaintiffs then noticed, voted, and participated on several City

Commission official meeting agenda issues related to the lawsuit which is directly related to their

businesses and to their desire to dismiss the appeal in this case before their illegal activities can


                                                 9
be reviewed.

        17.    Specifically, Plaintiffs participated and voted to:

        1)     Terminate the City Attorney, Mr. Collins, who has been representing the City in

this lawsuit and appeal about Plaintiffs having conducted business with and profited from the

City;

        2)     Vacate the Commission’s April 13, 2015 finding that Plaintiffs violated the City

Charter by doing business with and profiting from the City through their respective auto service

businesses;

        3)     Rescind approval to pay counsel to represent the Defendants in this case;

        4)     Rescind approval for the investigation of violations of the City Charter; and

        5)     Consider appointing a new City Attorney.

        See Humberto Silva’s Motion to Show Authority, Exhibit A; See Exhibit A.

        18.    The votes on each of these related matters were either motioned or seconded by

Plaintiffs, and Plaintiffs’ votes consisted of two of the three votes cast on each item.       Only

because Plaintiffs participated and voted are they able to claim that any of these matters “passed”

or were adopted. Therefore, none of the above listed agenda items would have passed but for the

conflicted participation and votes of Plaintiffs. Therefore, the votes on those issues are all

voidable pursuant to Chapter 171 of the Texas Local Government Code.         Dallas County Flood

Control Dist. No. 1, 815 S.W.2d at 278 (“A violation of [Section 171 of the Local Government

Code] rendered the transaction voidable by the public agency if ‘the measure that was the subject

of the action involving the conflict of interest would not have passed the governing body without

the vote of the person who violated this article.’”).




                                                 10
       c.      Robert Collins was not terminated by any other means.

       19.     The Mayor, Joe Vega; City Manager, Ed Meza; and Plaintiff commissioners have

never communicated or represented that there has been any termination of Robert Collins’

services as counsel for Defendants in this suit and appeal.          Indeed, the Mayor and one

Commissioner, which comprises two of the three persons who would not be disqualified to vote

on the issue legally at any legally-noticed City Commission meeting, have stated unequivocally

that the votes of Plaintiffs are considered void and illegal; and as a result, Robert Collins remains

as City Attorney and as attorney for the Defendant/Defendant City of Port Isabel in this

litigation. The City Manager, Edward P. Meza, who was also the subject of a void attempt at

termination at the same meeting, has testified by Affidavit to his intent and desire that Robert

Collins continue to represent the City in this litigation. Robert Collins has regularly worked with

Defendants in defending this case, the filing of pleadings, court appearances, the filing of the

appeals, and the drafting and filing of briefs in prosecuting the appeals desired and filed by

Defendants.

II.    Humberto Silva is not the attorney representing Defendants in this suit.

       a.      The votes that purported to hire Humberto Silva were void due to Plaintiffs’

               violation of Chapter 171 of the Texas Local Government Code and Section 551.141

               of the Open Meetings Act.

       20.     Plaintiffs purported to appoint Silva to be their opposing counsel and represent

Defendants in this case during a June 1, 2015, meeting. See Exhibit C. Plaintiffs posted notice

of the June 1, 2015, meeting. The notice stated as an agenda item:

       Deliberation regarding City of Port Isabel, Texas; Maria de Jesus Garza;
       Guillermo Torres and Joe E. Vega vs. Juan Jose “JJ” Zamora and Martin C.
       Cantu, pursuant to Texas Government Code, Section 551.071(1)(A), pending or
       contemplated litigation.  

                                                 11
       See Exhibit C.

       21.     First, the notice does not give adequate notice of the matter discussed or the

actions taken, and, therefore, violates Section 551.141 of the Open Meetings Act. The notice

does not identify that the replacement of counsel in the case is a subject of the meeting and,

therefore, fails to give sufficient notice. Cox Enter., Inc., 706 S.W.2d 956. As a result, the action

is void pursuant to Tex. Gov’t Code Ann. 551.141.

       22.     Second, much like the May 19, 2015 meeting, the June 1, 2015 vote on the

appointment of Mr. Silva in this litigation is voidable due to Plaintiffs’ conflict of interest

pursuant to Tex. Loc. Gov. Code 171.003-171.006. Plaintiffs’ votes on a matter to appoint

counsel to defend the suit filed as a result of a finding that they violated the City Charter by and

through their respective businesses. The votes passed only because of the conflicted participation

and votes. Therefore, the vote is voidable. Id. 171.006.

       b.      Humberto Silva has not acted to represent Defendants in this lawsuit and has not

               fulfilled the duties required by an attorney in zealous representation of his clients.

       23.     Mr. Silva claims he is the attorney for the City as well as the Commissioners, but

he has not contacted them to discuss their position, familiarize himself with the facts, or defend

the case and prosecute the appeal. He failed to file briefs to support the Defendants’ appeals. As

a result, Mr. Silva has carried out his intent, as evidenced by the minutes he offers to prove his

claimed authority, to dismiss the appeal and deprive this Court of ever hearing this political

corruption case as he will have, if his effort to remove Defendants counsel succeeds, effectively

forfeited the appeal filed by the Defendants he claims to represent.   Defendants Vega and Garza

and the City Manager, Ed Meza, have demonstrated their desire to proceed with the appeal with

Mr. Collins as counsel for Defendants. They have confirmed that Mr. Silva has not been legally


                                                 12
retained to represent the City or them, and they have set forth to this Court why Plaintiffs’ efforts

are void and should not be considered effective. See Exhibit A.

       24.     Mr. Silva not only failed to contact them or file anything on their behalf, but is

now also moving to strike the briefs filed on behalf of the people he claims to be his clients.   As

a result, Mr. Silva has not acted consistently with the obligations of an attorney to zealously

represent the interests of his clients. Tex. Disciplinary R. Prof. Conduct, Preamble, ¶2. He has

not zealously pursued his clients’ interest; he has not been prompt or diligent; he has not

provided legal advice or worked as an intermediary in this matter; he has not explained the legal

and practical implications of Defendants’ legal rights and obligations. Id ¶ 2, 12; See also

Exhibit A.   This demonstrates that Mr. Silva is not counsel for Defendants.        He is instead a

stand in intended to take over and dismiss the appeal for the personal profit and interests of

Plaintiffs Cantu and Zamora.

       25.     Robert Collins on the other hand, as the only Port Isabel City Attorney since

2006, and as the attorney who has been working on this case representing the City as Defendant

and now Defendant, since the beginning, has pursued the Defendants’ interests, has met all

deadlines and otherwise acted promptly, and he has provided legal advice and counsel as needed

to properly defend this suit and prosecute the appeal.

III.   It would defeat the jurisdiction of this Court to allow the appealed Temporary

       Injunction Order to be used by Plaintiffs to assert control over Defendants and their

       ability to prosecute the appeal and defend the lawsuit brought by Plaintiffs.

       26.     Plaintiffs voted on matters that passed only because they voted, the result of

which, if effective, would give them control over the opposing side of this lawsuit. They

purported to fire, directly or through a removal of funding, all counsel for Defendants. Plaintiffs


                                                 13
then moved, seconded, and voted on the decision to hire their attorney in this suit, Mr. Hinojosa,

as City Attorney, and then to replace the long-time City Attorney with another attorney chosen

by Plaintiffs to represent Defendants in this suit. The evidence provided by Mr. Silva proves that

Plaintiffs have declared their intent to interfere with the appeals filed in this case by Mr. Silva

dismissing the appeal if he is able to take control of it, and by his capitulating to agree with

Plaintiffs that the City Charter is unconstitutional or that it will simply be ignored in the future as

an inconvenience to the business practices of Plaintiffs Cantu and Zamora. See Humberto Silva’s

Motion to Show Authority, Exhibits A and B; see also Exhibits B and C to this response.

       27.     Now, as promised and through the use of Mr. Silva, the attorney Plaintiffs

purported to choose to represent Defendants, Plaintiffs are attempting to force Defendants to

miss appellate deadlines and withdraw or have the Court strike briefs filed in support of

Defendants’ appeals.

       28.     Allowing Plaintiffs to choose an attorney to represent Defendants in this case and,

therefore, directly impact the legal decisions and rights of Defendants in this case will

circumvent the authority of this Court and the trial court to hear and decide this case.

                                         CONCLUSIONS

       29.     Robert Collins is the City Attorney of Port Isabel and the attorney representing

the City in this suit because: 1) The meeting was void due to violations of the Port Isabel City

Charter Section 2.08; 2) The votes by the City Commission were voidable as a result of

Plaintiffs’ lack of qualification to act or vote and due to violation of Chapter 171 of the Texas

Local Government Code; and 3) Robert Collins was not terminated by any other means.

Humberto Silva is not the attorney representing the City in this suit because:      1) The purported

action to hire Humberto Silva violated the Open Meetings Act and the Local Government Code;


                                                  14
2) Humberto Silva has not provided legal services to Defendants or otherwise acted on

Defendants’ behalf; and 3) Allowing Plaintiffs to hire Humberto Silva to act as counsel for

Plaintiffs defeats the jurisdiction of this Court to hear and decide the issues.

                                              PRAYER

        Defendants, and their undersigned counsel, pray that for all of the foregoing reasons, this

Court will 1) enforce the automatic stay and decline to hear or consider Humberto Silva’s

Motion to Show Authority until the pending appeal has been resolved or, in the alternative, 2)

Deny Humberto Silva’s Motion to Show and allow this suit to be prosecuted so that justice may

be done and the citizens of Port Isabel may have confidence in the honesty and transparency of

their elected officials.

                                                       Respectfully submitted,




                                                       ____________________________

                                                       Robert L. Collins
                                                       Texas Bar No. 04618100
                                                       Audrey Guthrie
                                                       Texas Bar No. 24083116
                                                       P.O. Box 7726
                                                       Houston, Texas 77270-7726
                                                       (713) 467-8884
                                                       (713) 467-8883 Facsimile
                                                       houstonlaw2@aol.com

                                                       ATTORNEYS FOR CITY OF
                                                       PORT ISABEL




                                                  15
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was sent to the following on the
8th day of July, 2015 via certified mail, return receipt requested, hand delivery, e-service and/or
facsimile.

Humberto Silva
Law Office of Humberto Silva
P.O. Box 2091
Donna, Texas 78537
Tel. 956-463-4896
Hsilvalaw1993@yahoo.com

Counsel for Plaintiffs
Gilbert Hinojosa
622 East St. Charles St.
Brownsville, Texas 78520
Fax: 1-956-544-1335
ghinojosa@ghinojosalaw.net

Counsel for Defendants
Michael R. Cowen
THE COWEN LAW GROUP
62 E. Price Road
Brownsville, TX 78521
 (956) 504-3674 Facsimile
michael@cowenlaw.com

Frank E. Perez
FRANK E. PEREZ & ASSOCIATES, PC
300 Mexico Boulevard
Brownsville, TX 78520
 (956) 504-5991 Facsimile
fperez@feperezandassociates.com




                                               Robert L. Collins
                                                  16
                                                                              FILED
                                                                              2015-DCL-02342
                                                                              10/7/2015 10:56:12 AM
                                                                              Eric Garza
                                                                              Cameron County District Clerk
                                                                              By Ezequiel Zepeda Deputy Clerk
                                 CAUSE NO. 2015-DCL-02342                     7265801

JUAN JOSE “JJ” ZAMORA, SR. AND                   §       IN THE DISTRICT COURT OF
MARTIN C. CANTU,                                 §
     Plaintiffs,                                 §
                                                 §
VS.                                              §       CAMERON COUNTY, T E X A S
                                                 §
CITY OF PORT ISABEL, TEXAS;                      §
MARIA de JESUS GARZA,                            §
GUILLERMO TORRES, AND JOE E.                     §
VEGA,                                            §
     Defendants.                                 §       444th JUDICIAL DISTRICT

       RESPONSE TO HUMBERTO SILVA'S MOTION TO SHOW AUTHORITY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendants, and file this response to Humberto Silva's motion to show

authority

                                            BACKGROUND

       1.      HUMBERTO SILVA filed a motion to show authority with this court on June 20,

2015. The Court of Appeals issued an order abating all proceedings before that court to provide

this trial Court an opportunity to hold a hearing on Movant Humberto Silva's Motion to Show

Authority.

                                              ARGUMENT

       2.      Defendants contend that Humberto Silva does not have standing to file a motion

to show authority. Rule 12 does not address whether a motion can be filed by a non-party

attorney. Philips v Philips, 244 S.W.3d 433, 435 (Tex. App. -- Houston [1st Dist.] 2007, no pet.).

A court must strictly adhere to the language in rule 12, which only grants a party standing to

challenge an attorney's authority. Id. An attorney who is not a party does not have standing to file

a rule 12 motion. Id. Humberto Silva is not a party to this case, and therefore does not have the

                                                 1
standing to file a motion to show authority on his own behalf.

                                                PRAYER

       Accordingly, the Defendants respectfully request that the Court deny this Motion to

Show Authority.


                                                     Respectfully submitted,

                                                     ROBERT L. COLLINS & ASSOCIATES




                                                     __________________________
                                                     Robert L. Collins
                                                     Texas Bar No. 04618100
                                                     Audrey Guthrie
                                                     Texas Bar No. 24083116
                                                     P.O. Box 7726
                                                     Houston, Texas 77270-7726
                                                     (713) 467-8884
                                                     (713) 467-8883 Facsimile
                                                     houstonlaw2@aol.com
                                                     ATTORNEYS FOR CITY OF
                                                     PORT ISABEL




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Motion for Continuance was
sent to the following on the 7th day of October, 2015 via certified mail, return receipt requested,
hand delivery, e-service and/or facsimile.

Humberto Silva
Law Office of Humberto Silva
P.O. Box 2091
Donna, Texas 78537
Tel. 956-463-4896
Hsilvalaw1993@yahoo.com

Ricardo L. Salinas
Law Office of Salinas Flores

                                                2
2011 North Conway Avenue
Mission, Texas 78572
Fax 956-580-9688
rsalinaslaw@yahoo.com

Michael R. Cowen
THE COWEN LAW GROUP
62 E. Price Road
Brownsville, TX 78521
(956) 504-3674 Facsimile
michael@cowenlaw.com

Frank E. Perez
FRANK E. PEREZ & ASSOCIATES, PC
300 Mexico Boulevard
Brownsville, TX 78520
 (956) 504-5991 Facsimile
fperez@feperezandassociates.com


                                      ______________________________
                                      ROBERT COLLINS




                                  3
PD
  F
      Pr
         o
             Tr
               ia
                  l
PD
  F
      Pr
         o
             Tr
               ia
                  l
PD
  F
      Pr
         o
             Tr
               ia
                  l
Exhibit B
                               CAUSE NO. 2015-DCL-02342

JUAN JOSE “JJ” ZAMORA, SR. AND                 §        IN THE DISTRICT COURT OF
MARTIN C. CANTU,                               §
     Plaintiffs,                               §
                                               §
VS.                                            §        CAMERON COUNTY, T E X A S
                                               §
CITY OF PORT ISABEL, TEXAS;                    §
MARIA de JESUS GARZA,                          §
GUILLERMO TORRES, AND JOE E.                   §
VEGA,                                          §
     Defendants.                               §        444th JUDICIAL DISTRICT

               DEFENDANTS’ PROPOSED FINDINGS OF FACT
               AND CONCLUSIONS OF LAW ON AUTHORITY

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant City of Port Isabel, Texas and submits this Proposed Findings

of Fact and Conclusions of Law on the hearing for Humberto Silva's Motion to Show Authority:

                                                   I.

                                       FINDINGS OF FACT

       1.     Attorney Humberto Silva, who is not a party to this lawsuit, filed the motion to

              show authority as the movant, and Mr. Silva presented that motion as the movant.

       2.     The Agenda for the Special Meeting of the Port Isabel City Commission that

              occurred on May 19th, 2015, was requested and posted by Plaintiffs Juan Zamora

              and Martin Cantu, and sought for the City to take the following actions:

              a.     to terminate any non-employee contractual relationship for legal services

                     between Robert Collins and the City of Port Isabel, who served as City

                     Attorney and was defending this then pending lawsuit against the City,

              b.     to vacate any finding by the City of Port Isabel at its April 13th, 2015

                     meeting, that Plaintiffs Cantu and Zamora were disqualified from office

                                               1
            and to rescind any action taken to remove them from office, the very

            subject matter of this then pending lawsuit,

     c.     to rescind approval of the retention of outside counsel to investigate and/or

            prosecute potential violations of the City Charter, which was a subject of

            this then pending lawsuit and other matters,

     d.     to appoint a City Attorney.

3.   Plaintiff's Juan Zamora and Martin Cantu each have a personal and substantial

     interest in the matters they posted to be considered during the May 19th, 2015

     Special Meeting of the Port Isabel City Commission with respect to:

     a.     Cantu and Zamora are plaintiffs in the lawsuit they filed against the City

            of Port Isabel on April 15th, 2015, that is being defended by longtime City

            Attorney Robert Collins, the very attorney they moved to have the City

            terminate contractual relationships with.

     b.     Dismissing the City Attorney and City Manager, and designating the

            attorney who filed and represents the Plaintiffs in this pending lawsuit,

            Gilberto Hinojosa, as the new City Attorney are actions designed to cause

            the City to abandon its right to appeal the court's order that temporarily

            allowed Zamora and Cantu to participate in and vote at City Commission

            meetings.

     c.     Plaintiff's Cantu and Zamora were the subject of the April 13th findings of

            the City Commission that they were disqualified from office, and it is a

            conflict of interest for either of them to seek action or vote to rescind their

            own removal as City Commissioners – the exact subject of the May 19



                                      2
               meeting they demanded, participated in, and voted in – all with actual

               notice of their conflicts of interest.

     d.        Cantu and Zamora are the subject of the City investigation they sought and

               voted to rescind.

4.   Zamora and Cantu were both placed on notice of their conflicts of interest by a

     statement Mayor Joe E. Vega read at the onset of the May 19th Meeting, and said

     statement was made part of the minutes of that meeting as set forth in Silva

     Exhibit 3.

5.   When bringing and voting on the Agenda item they had demanded,

     “Consideration and possible action to terminate any non-employee contractual

     relationship for legal services between Robert Collins, or any affiliated entity, and

     the City of Port Isabel, Effective immediately,”       Plaintiff Zamora made the

     motion, and Plaintiffs Zamora and Cantu both voted in favor of the motion.

     Without the participation of Zamora and Cantu, the motion could not have been

     considered or passed.

6.   When bringing and voting on the motion “Consideration and possible action to

     vacate any finding by the Port Isabel City Commission on April 13, 2015 that

     Martin Cantu and J.J. Zamora were disqualified from office, and to rescind any

     action taken to remove them,” that motion was seconded by Plaintiff Cantu, and

     both Cantu and Zamora voted in favor of the motion. Without the participation of

     Plaintiffs Zamora and Cantu, the motion could not have been considered or

     passed.




                                           3
7.    When bringing and voting on the motion “Consideration and possible action to

      rescind approval of the retention of outside counsel to investigate and/or

      prosecute potential violations of the City Charter, and other matters,” Plaintiff

      Cantu seconded the motion, and Plaintiff Zamora voted for it.           Without the

      participation of Zamora and Cantu, the motion could not have been considered or

      passed.

8.    When bringing and voting on the motion “Consideration and possible action to

      appoint a city attorney,” intended to result in dismissal of the City’s appeal of this

      case, Cantu made the Motion, and Zamora seconded the motion.

9.    Without Zamora or Cantu making the motion, making the second, or voting, none

      of the motions decided during the May 19th Meeting would have passed.

10.   The Agenda for the Special Meeting of the Port Isabel City Commission that

      occurred on June 1st, 2015, was requested and posted by Plaintiffs Juan Zamora

      and Martin Cantu, and according to Silva, but not clear from the public notice of

      action by the City, sought for the City to declare that Robert Collins does not

      represent the City in this lawsuit or the appeal of this case, that the City should

      retain Humberto Silva to represent it in some matter related to claims of the City

      against Plaintiffs Zamora and Cantu, and that the appeal of this case by the City of

      Port Isabel be terminated. The Agenda and Minutes for that meeting do not make

      these intentions or actions clear and as written is nonsensical as reflected by Silva

      Exhibit 5.

11.   When bringing and voting on the June 1st agenda item declaring that Robert

      Collins does not represent the City in respect to claims of the City against Cantu



                                        4
      or Zamora, that the City should retain Humberto Silva, and that the appeal by the

      City of Port Isabel be terminated, Cantu made the motion, and both Cantu and

      Zamora voted for the motion.

12.   Without Cantu bringing the motion or Cantu and Zamora voting on the motion,

      the June 1st motion, relied on by Silva as the only proof of his being retained by

      the City would not have passed. Silva has no written representation agreement

      with the City to act as its attorney in any respect. Collins has been Port Isabel

      City Attorney since 2006, and continues to represent the City in other pending

      litigation.

13.   Cantu and Zamora both have substantial and personal conflicts of interest with

      respect to the June 1st motion and action apparently designed to interfere in the

      appeal and defense by the City of their lawsuit, because they are the plaintiffs in

      the suit which they claim to have moved and voted the City should not defend or

      appeal.

14.   Robert Collins has been the City Attorney of Port Isabel since 2006.

15.   As City Attorney, Robert Collins has been defending this lawsuit since its

      inception, and he was City Attorney at the time Cantu and Zamora were removed

      from office for violation of the conflicts of interest prohibitions of the City

      Charter.

16.   The only actions purported by Silva to have been taken to remove Robert Collins

      from his position of City Attorney were the actions taken at the May 19th and

      June 1st meetings of the City of Port Isabel.




                                        5
17.   The actions taken at the May 19th and June 1st City meetings do not give any

      notice that Robert Collins has been replaced as counsel for the City of Port Isabel

      in this case.

18.   The posted notice for the May 19 meeting was not posted by the City Secretary,

      and purported to give notice that the Commission would meet pursuant to Article

      II, section 2.11 of the City Charter. There is no Article II, Section 2.11 of the City

      Charter, and it is mandatory that the City Secretary post all meeting notices.

19.   Humberto Silva has no contract or written representation agreement to represent

      the City of Port Isabel. Humberto Silva is not the Port Isabel City Attorney.

20.   According to the Port Isabel City Charter, the City Attorney must appear and

      represent the City in any litigation.

                                        II

                          CONCLUSIONS OF LAW

1.    Humberto Silva has no standing to bring a Rule 12 motion to show authority on

      behalf of the City of Port Isabel or otherwise against the City’s counsel of record

      Robert Collins. “A party in a suit or proceeding pending in a court of this state

      may, by sworn written motion stating he believes the suit or proceeding is being

      prosecuted or defended without authority, cause the attorney to be cited to appear

      before the court and show his authority to act." Tex. R. Civ. P. 12. A court must

      strictly adhere to the language of Rule 12, which only grants a party standing to

      challenge an attorney's authority. Philips v Philips, 244 S.W.3d 433, 435 (Tex.

      App. -- Houston [1st Dist.] 2007, no pet.). Humberto Silva is not a party to this

      action, nor does he represent a party to this action. Therefore, Mr. Silva does not



                                         6
     have standing to bring a Rule 12 motion challenging the authority of the

     Defendant's attorney.

2.   Plaintiffs Cantu and Zamora each have conflicts of interest in posting the May

     19th and June 1st agendas, making any motion or second in respect to them and in

     voting in respect to them. They have conflicts of interest in making motions,

     seconding motions, and voting on motions in favor of removing the City Manager

     or City Attorney in retaliation for those officials enforcing the City Charter, in

     purportedly hiring Humberto Silva to represent the City, and in seeking to dismiss

     the appeal of this case. The conflicts of interest of Cantu and Zamora render those

     actions void and invalid.

3.   As current City Attorney, and the attorney of record for the City of Port Isabel in

     this case, Robert Collins has the authority to proceed with representing the City in

     this case and in all appeals resulting from this case.

                                            Respectfully submitted,

                                            ROBERT L. COLLINS & ASSOCIATES




                                            __________________________
                                            Robert L. Collins
                                            Texas Bar No. 04618100
                                            Audrey Guthrie
                                            Texas Bar No. 24083116
                                            Andrew Millar
                                            Texas Bar No. 24095082
                                            P.O. Box 7726
                                            Houston, Texas 77270-7726
                                            (713) 467-8884
                                            (713) 467-8883 Facsimile
                                            houstonlaw2@aol.com
                                            ATTORNEYS FOR CITY OF
                                            PORT ISABEL

                                       7
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Proposed Findings of Fact and
Conclusions of Law was sent to the following on the 14th day of October, 2015 via certified mail,
return receipt requested, hand delivery, e-service and/or facsimile.

Humberto Silva
Law Office of Humberto Silva
P.O. Box 2091
Donna, Texas 78537
Tel. 956-463-4896
Hsilvalaw1993@yahoo.com

Ricardo L. Salinas
Law Office of Salinas Flores
2011 North Conway Avenue
Mission, Texas 78572
Fax 956-580-9688
rsalinaslaw@yahoo.com

Michael R. Cowen
THE COWEN LAW GROUP
62 E. Price Road
Brownsville, TX 78521
(956) 504-3674 Facsimile
michael@cowenlaw.com

Frank E. Perez
FRANK E. PEREZ & ASSOCIATES, PC
300 Mexico Boulevard
Brownsville, TX 78520
 (956) 504-5991 Facsimile
fperez@feperezandassociates.com


                                                     ______________________________
                                                     ROBERT COLLINS




                                                 8
Exhibit C
13-15-00218-CV and 13-15-00237-
CV                                                                       1


 1                             REPORTER'S RECORD
                           VOLUME 001 OF 001 VOLUME
 2        APPELLATE CAUSE NUMBERS 13-15-00218-CV AND 13-15-00237-CV
                     TRIAL COURT CAUSE NO. 2015-DCL-2342
                                                  FILED IN
 3                                         13th COURT OF APPEALS
                                        CORPUS CHRISTI/EDINBURG, TEXAS
     JUAN JOSE "J.J." ZAMORA       |      IN THE DISTRICT COURT OF
 4   AND MARTIN C. CANTU           |       10/28/2015 3:13:05 PM
                                   |         DORIAN E. RAMIREZ
 5   VS                            |                Clerk
                                   |      CAMERON COUNTY, T E X A S
 6   CITY OF PORT ISABEL, TEXAS,   |
     MARIA DE JESUS GARZA,         |
 7   GUILLERMO TORRES, AND         |
     JOE E. VEGA                   |      444TH JUDICIAL DISTRICT
 8
     * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
 9
     ON ABATEMENT FROM THIRTEENTH COURT OF APPEALS REMANDED TO TRIAL
10       COURT TO DETERMINE MATTERS REGARDING LEGAL AUTHORITY OF
      ATTORNEYS COLLINS, GUTHRIE, LEWIS, COWEN AND PEREZ TO ACT AS
11                               ATTORNEYS

12                          October 8, A.D., 2015

13   * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

14              On the 8th day of October, A.D., 2015, the foregoing

15   Proceedings came on to be heard outside the presence of a Jury,

16   in the above-entitled and -enumerated cause; and the following

17   proceedings were had before the Honorable Roberto "Bobby"

18   Flores, Judge Presiding, held in Edinburg, Hidalgo County,

19   Texas, USA:

20              Proceedings reported by COMPUTERIZED INTEGRATED

21   COURTROOM REALTIME, STENOTYPE MACHINE; Reporter's Record

22   produced BY COMPUTER-ASSISTED TRANSCRIPTION.
                                 T
23                               e
                                 xt
                     JESSIE C. SALAZAR, Texas CSR #4286
24        Official Court Reporter - 139th Judicial District Court
                         Hidalgo County Courthouse
25                    100 North Closner, Second Floor
                 Edinburg, Texas 78539 USA / 956.318.2260


                     JESSIE C. SALAZAR, Texas CSR #4286
          139th Judicial District Court § Hidalgo County, T E X A S
                                                                     2


 1                        A P P E A R A N C E S:

 2   HON. HUMBERTO SILVA
     SBOT NO. 18351430
 3   LAW OFFICE OF HUMBERTO SILVA
     P.O. Box 2091
 4   Donna, Texas 78537
     Telephone: 956.463.4896
 5   Facsimile: 956.259.8010

 6        ATTORNEY FOR CITY OF PORT ISABEL

 7
     HON. ROBERT COLLINS
 8   SBOT NO. 04618100
     ROBERT L. COLLINS & ASSOCIATES
 9   P. O. Box 7726
     Houston, Texas 77270-7726
10   Telephone: 713.467.8884
     Facsimile: 713.467.8883
11
          ATTORNEY FOR CITY OF PORT ISABEL
12

13   HON. VICTOR RICARDO RAMIREZ
     SBOT NO. 24048750
14   LAW OFFICE
     905 E. Jackson Street
15   Brownsville, Texas 78520-5923
     Telephone: 956.621.2446
16   Facsimile: 956.

17        ATTORNEY FOR JUAN JOSE "J.J." ZAMORA AND MARTIN C. CANTU

18
     HON. LUCIA MARIE CEASER
19   SBOT NO. 24074016
     HON. MALORIE PEACOCK
20   SBOT NO. 24077293
     THE COWEN LAW GROUP
21   62 E. Price Road
     Brownsville, Texas 78521
22   Telephone: 956.541.4981
     Facsimile: 956.504.3674
23
          ATTORNEYS FOR MARIA DE JESUS GARZA AND JOE E. VEGA
24

25



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                              3


 1   OCTOBER 8, 2015

 2   MORNING SESSION

 3                           P R O C E E D I N G S

 4                     THE COURT:    Good morning.   Be seated, please.

 5                     I think I left the file in the --

 6                     I'm going to call Cause Number DLC-02342.       It's

 7   styled Juan Jose, J.J. Zamora and Martin Cantu versus City of

 8   Port Isabel, Texas.

 9                     Can I have the announcement of the parties,

10   please.

11                     Mr. Fisher, how are you doing?

12                     MR. FISHER:    I'm doing fine, Judge.   Thank you.

13                     THE COURT:    I haven't seen you in a long time.

14                     MR. FISHER:    It has been a long time.

15                     MR. COLLINS:    Good morning, Your Honor.

16                     Robert Collins.

17                     THE COURT:    Okay.

18                     MR. COLLINS:    City of Port Isabel.

19                     MR. SILVA:    Humberto Silva, Your Honor.     I am the

20   Movant, and City of Port Isabel as well.

21                     THE COURT:    Okay.

22                     MS. CEASER:    Good morning, Your Honor.

23                     Lucia Ceaser and Malorie Peacock for The Cowen

24   Law Group for Defendants Mayor Vega and Commissioner Garza.

25                     THE COURT:    Okay.   Both of you together?



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                              4


 1                     MS. CEASER:    Yes.

 2                     THE COURT:    Okay.    The first motion that we have

 3   is you had a Motion to Show Authority?

 4                     MR. SILVA:    Yes, Your Honor.    And just, if I may,

 5   Your Honor.   If you recall, this case was -- was mandated by the

 6   Court of Appeals to be heard on --

 7                     THE COURT:    Yes.    In fact, I was reading the

 8   order and I --

 9                     MR. SILVA:    Right.

10                     THE COURT:    -- was mandated to have an immediate

11   hearing and it's been awhile.

12                     MR. SILVA:    Yes, it is.

13                     THE COURT:    So --

14                     MR. SILVA:    And just for the record, Your Honor,

15   it was scheduled for the 6th of August, and for whatever reason,

16   it got reset.     And then it was scheduled again for the 28th and

17   there was a continuance at that time that was granted.

18                     THE COURT:    I think Mr. Collins was out.

19                     MR. SILVA:    Yes, he was out.

20                     THE COURT:    Unavailable at that time.

21                     MR. SILVA:    Right.    I have another announcement,

22   Your Honor.

23                     MR. RAMIREZ:    Good morning, Judge.

24                     Victor Ramirez appearing on behalf of Mr. Cantu

25   and Mr. Zamora.



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                             5


 1                   THE COURT:   Okay.

 2                   MR. SILVA:   And so, Your Honor, we are here to

 3   urge, and as I understand it, Your Honor, the -- the Court of

 4   Appeals, basically, abated all proceedings just so that we can

 5   have this hearing heard.

 6                   THE COURT:   Based on your motion, right?

 7                   MR. SILVA:   Yes.    On my Motion to Show Authority.

 8                   THE COURT:   Okay.

 9                   MR. SILVA:   And that's all I -- that's all I have

10   to urge today, Your Honor.     I don't know if there's any other

11   motion that anybody would urge, but I think the mandate is

12   pretty clear.

13                   THE COURT:   Okay.    Mr. Collins.

14                   MR. COLLINS:    Yes, Your Honor.     As a preliminary

15   matter, and I think we just heard Mr. Silva correctly state that

16   he is the Movant on --

17                   THE COURT:   Right.

18                   MR. COLLINS:    -- today's proceeding.     The case of

19   Phillips v. Phillips directs us that Mr. Silva has no standing

20   to be the Movant.   And we filed a response objecting to his

21   motion on the grounds that he has no standing.       That precise

22   issue was raised in the Phillips case, 244 S.W.3d 433.

23                   THE COURT:   Okay.

24                   MR. COLLINS:    The precise issue was raised there

25   because Rule 12 is the only ground upon which this can be based



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                            6


 1   and Rule 12 says a party must make a motion.       Originally, under

 2   the Rule, as it existed, it only applied to plaintiffs in 1980

 3   -- in the 1980s it was changed to apply to both parties so that

 4   either party can challenge the authority of the attorney for the

 5   other party -- for the other party.

 6                    THE COURT:     Okay.

 7                    MR. COLLINS:    What we have here is Mr. Silva, as

 8   an attorney, filing a motion challenging counsel for one of the

 9   parties.    He's not a party.    No party has made that motion.     And

10   based upon the Phillips case -- that's exactly what happened in

11   the Phillips, Judge.    One of the lawyers made the motion and the

12   Court of Appeals said this is disposed of as a matter of law.

13   That it must be a party.      That no party has made that motion.

14                    So we move to dismiss his motion and to have it

15   denied as a matter of law because the Court of Appeals said it

16   is a question of law on the grounds that no party has made that

17   motion.    Mr. Silva is the Movant; as the attorney, he has no

18   standing to support the issue.

19                    MR. SILVA:     May I address the Court, Your Honor?

20                    THE COURT:     Yes, sir.   I'm interested in the

21   standing part of it.

22                    MR. SILVA:     Yeah, and that's the reason why we

23   are here, Your Honor.    And it's convenient for Mr. Collins to

24   indicate that I -- I am not urging this motion on behalf of the

25   party.    Obviously, I am here on behalf of the City of Port



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                           24


 1                      MR. COLLINS:    Your Honor, I have a copy of the

 2   docket sheet.      I have marked it as Exhibit 20 and I'd ask the

 3   Court to take judicial notice, it's on I-Docket, that I am

 4   counsel of record today for the City of Port Isabel.        I've

 5   marked it as Defendant's Exhibit 20.

 6                      THE COURT:   I have taken judicial notice of the

 7   document.    I will admit that.

 8                      MR. COLLINS:    Thank you, Your Honor.   I would

 9   offer it.    You want this?

10                      THE COURT:   Yes.

11                      MR. COLLINS:    Yes, sir.

12                      THE COURT:   Thank you.

13        Q.      (BY MR. COLLINS)     That's a copy of the docket sheet as

14   of today, the active docket of that litigation between the City

15   of Brownsville and the City of Port Isabel which reflects that I

16   am the attorney for the City of Port Isabel as the city

17   attorney.

18                      There has not been any action by the City of Port

19   Isabel or anybody out there claiming that I'm not representing

20   the city as the city attorney in that lawsuit involving the City

21   of Brownsville has there?

22        A.      No.

23        Q.      Now, let's go to these meetings that you were asked

24   about.    I think the first one you were asked about was Silva

25   Exhibit 3.    That's the May 19th meeting?



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                           25


 1 A. I think that was the June 1st.    For Humberlo Silva?

 2        Q.      Yes.    Well, Exhibit 3.   I think you marked it as

 3   Exhibit 3?

 4        A.      Yes.    May 19th, yes.

 5        Q.      And that's May 19th.     Now, I think you told us that

 6   you didn't post, as the city secretary of the City of Port

 7   Isabel, you posted no notice for that meeting, correct?

 8        A.      Yes.

 9        Q.      And I think you told us under the city charter the

10   city secretary is required to be the person to post any notice

11   of a valid meeting of the city, correct?

12        A.      Yes.

13        Q.      And that chart -- that's the charter that's in

14   evidence before the Judge that requires that the city secretary,

15   you as the city secretary, post any notice of any valid lawful

16   meeting, correct?

17        A.      Yes.

18        Q.      In any event, with respect to this May 19th meeting

19   that has been offered as Exhibit 3, you did not post any notice

20   for that meeting, correct?

21        A.      Yes, that's correct.

22        Q.      Okay.    Now, let's look at those minutes.

23                        At the time that this meeting occurred, May 19th,

24   2015, the Judge had already signed the Temporary Injunction and

25   Mr. Cantu and Mr. Zamora were allowed to serve or sit as -- as



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                               26


 1   city commissioners based upon the Temporary Injunction in this

 2   case, right?

 3           A.     Yes.

 4                         MR. SILVA:   I'm going to object to that, Your

 5   Honor.       I think that calls for speculation, and also I think

 6   it's -- I think that the document is already in the Court's file

 7   and the Court can take judicial notice.

 8                         THE COURT:   You have any personal knowledge about

 9   that, ma'am?

10                         THE WITNESS:    I'm sorry?

11                         THE COURT:   Any personal knowledge in response to

12   that question?

13                         THE WITNESS:    No, I don't.

14                         THE COURT:   Okay.

15           Q.     (BY MR. COLLINS)      Let me ask it this way then.   You

16   were aware that the Court entered a Temporary Injunction Order,

17   correct?

18           A.     Yes.   Yes.

19           Q.     You were at the meeting where Mr. Zamora and Mr. Cantu

20   had been removed by vote of the city commission as city

21   commissioners?

22           A.     Yes.

23           Q.     You knew that there was litigation that came out of

24   that?

25           A.     Yes.



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                       27


 1        Q.    Correct?   You knew that I was defending the City of

 2   Port Isabel and the three commissioners in the official

 3   capacities as the city attorney on behalf of the city and that

 4   I'm representing the city in that litigation?   You knew that?

 5        A.    Yes.

 6        Q.    And that's common knowledge within the City of Port

 7   Isabel, the commissioners and the mayor know that?

 8        A.    Yes.

 9        Q.    With respect to this May 19th meeting, this May 19th

10   meeting happened because Mr. Zamora and Mr. Cantu had filed a

11   request for it, correct?

12        A.    Yes.

13        Q.    Now, in this meeting they had requested that the --

14   and it's in -- the minutes are in evidence, they had requested

15   that the -- that the business of the meeting relate to this

16   lawsuit, that is Item 1, which says what it says, terminate

17   whatever this means, terminate any non-employee, contractual

18   relationship for legal services between Robert Collins, or any

19   affiliated entity in the City of Port Isabel effective

20   immediately.   That was what Mr. Zamora and Mr. Cantu requested

21   be on the agenda for that meeting, right?

22        A.    Yes.

23        Q.    And in fact, Mr. Zamora, one of the plaintiffs in the

24   case, is the one who made the motion for that to be passed,

25   correct?



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                              28


 1           A.   Yes.

 2           Q.   Has anybody ever told you that there's a court order

 3   that says that Mr. Cantu and Mr. Zamora can ignore their own

 4   personal interest and conflicts of personal interest --

 5                       MR. SILVA:   I'm going to object to that, Your

 6   Honor.

 7           Q.   -- in voting as city --

 8                       THE COURT:   Let him finish the question.

 9                       MR. COLLINS:    And so I can clarify it, Judge?

10           Q.   (BY MR. COLLINS)      Have you ever been informed of any

11   court order, or have Mr. Zamora or Mr. Cantu told you in any way

12   that they can vote even if they have a personal interest in the

13   outcome of the vote?

14           A.   No.

15           Q.   You are aware, as the city secretary you have taken

16   extensive training through TML and otherwise on conflict of

17   interest, correct?

18           A.   Yes.

19           Q.   And if a city commissioner has a personal interest in

20   the outcome of something, they're not allowed to vote on it, are

21   they?

22                       MR. SILVA:   I'm going to object.

23           A.   No.

24                       MR. SILVA:   Object to that, Your Honor.    She is

25   not an expert in -- in the issues of conflict of interest.



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                            29


 1                       THE COURT:   Ma'am, do you have any personal

 2   knowledge?    I mean, do you have any legal knowledge of that?

 3                       THE WITNESS:    Well, I know that they are not

 4   supposed to vote if it pertains to them.

 5                       THE COURT:   Okay.

 6         A.     Uh-huh.

 7                       MR. COLLINS:    And I can develop that, Judge.

 8         Q.     (BY MR. COLLINS)      You have learned that because you

 9   have had special training through the City Secretary Association

10   --

11         A.     Uh-huh.

12         Q.     -- through the Texas Municipal League, and through all

13   the other information available to you as an official city

14   secretary of a city in the State of Texas?

15         A.     Yes.

16         Q.     So you are familiar with the Conflict of Interest

17   Rules and you have learned them because that's part of your job?

18         A.     Yes.

19         Q.     And it's part of your job to observe when an agenda is

20   being placed that violates conflict of interest?

21         A.     Yes.

22         Q.     Or when a motion is being made that violates conflict

23   of interest, or when a vote is taken that violates the conflict

24   of interest?

25         A.     Yes.



                     JESSIE C. SALAZAR, Texas CSR #4286
          139th Judicial District Court § Hidalgo County, T E X A S
                                                                            30


 1        Q.      So Mr. Zamora and Mr. Cantu, I mean, based upon what

 2   happened at that meeting, this Item Number 1 about contractual

 3   relationship with me.      And let's look at Item Number 2.    The

 4   meeting that Mr. Cantu and Mr. Zamora had set up Item 2:       Action

 5   to vacate any finding that Cantu and Zamora were disqualified

 6   from office and to rescind any action taken to have removed them

 7   from office previously.

 8                       That was their Item 2, wasn't it?

 9        A.      Yes.

10        Q.      That had already happened back in April.    That's why

11   we had a lawsuit and why the Judge had a hearing and the order

12   then allowing them to go back and act as city commissioners.

13   This is their first action, is that --

14                       MR. SILVA:   Judge, I'm going to object to going

15   back to what was already heard by this Court back on April the

16   13th, Your Honor.      I mean, he wants to have another bite at the

17   apple on those issues.      Those are on appeal, Your Honor.

18   Whether the removal was proper or not back then --

19                       MR. COLLINS:   Objection to the speaking

20   objection.

21                       MR. SILVA:   That's an issue that's on appeal,

22   Your Honor, and we need to get to the issue of does he have

23   authority to -- to go forward.

24                       THE COURT:   I think that's what the issue is

25   today.



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                          31


 1                   MR. SILVA:   Yes.

 2                   MR. COLLINS:    And the issue here is, Judge,

 3   they're trying to use this action by Mr. Zamora and Mr. Cantu to

 4   bootstrap themselves into claiming that there's no authority.

 5                   And what I'm -- what I'm proving to the Court, I

 6   believe, is that there's a conflict of interest these are

 7   invalid actions.   And we'll have further testimony about that.

 8   That this was all invalid because they have personal conflict of

 9   interest.

10                   So here's what's happened.     The Court said you

11   can go back.   You can serve as city commissioners.    I don't

12   think the Court's order, and I can't believe the Court would

13   intend that you can also go back and you can violate the

14   Conflict of Interest Rules by voting.

15                   MR. SILVA:   Your Honor --

16                   MR. COLLINS:    That's nowhere in evidence.

17                   MR. SILVA:   I'm going to object.    He's basically

18   arguing --

19                   MR. COLLINS:    So they are trying to withdraw.

20                   MR. SILVA:   He's arguing --

21                   COURT DEPUTY:    One at a time, please.   One at a

22   time.

23                   THE COURT:   One at a time.

24                   MR. COLLINS:    So they are trying to claim I have

25   no authority through action they later took for which is invalid



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                         32


 1   and void because they had conflict.     That's all I'm establishing

 2   is that they are the ones who had the personal interest in this

 3   and I'm going down the list of what he put in evidence.

 4                     MR. SILVA:   Your Honor, I'm going to object to

 5   all this -- all this -- all this --

 6                     THE COURT:   What's your objection?

 7                     MR. SILVA:   -- running narrative on the issue of

 8   -- of whether or not they were properly or not properly

 9   disqualified or removed, or whatever they want to call it.

10                     THE COURT:   Mr. Silva, let me just tell you

11   something.   I will let you guys speak as much as you want, but

12   I'm the filter.

13                     MR. SILVA:   Right.

14                     THE COURT:   I'm going to consider what I think is

15   valid and --

16                     MR. SILVA:   Okay.

17                     THE COURT:   -- I'm going to throw out stuff

18   that's not valid.    There's a lot of stuff that's been said

19   already that I'm not even considering.      But if you guys want to

20   talk, you know, just waste time, I've got no problem with that.

21                     MR. SILVA:   Okay.

22                     THE COURT:   One thing I have right now, I have a

23   lot of time.   So let Mr. Collins talk until he's blue in the

24   face.   Let him say whatever he wants to say.

25                     There's a record there.   I want the record to be



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                          33


 1   clear.    That way he can do whatever he needs to do, okay?

 2                     Go ahead.

 3                     MR. COLLINS:    Thank you, Your Honor.

 4        Q.      (BY MR. COLLINS)    So let's look at Item Number 2 on

 5   the minutes that they put into evidence, Ms. Alcocer.      That was

 6   where Mr. Cantu and Mr. Zamora had requested that the commission

 7   consider rescinding or vacating the findings that they were

 8   disqualified from serving; is that right?

 9        A.      That's correct.

10                     MR. SILVA:    Your Honor -- I want to object again,

11   Your Honor.    She is not an attorney, Your Honor, to make these

12   decisions.    She is not a judge to make those decisions either,

13   Judge.    He's asking her --

14                     THE COURT:    What was your question again?

15                     MR. COLLINS:    I asked her if that's what this

16   provides in these minutes --

17                     MR. SILVA:    He's asking --

18                     MR. COLLINS:    -- that --

19                     MR. SILVA:    -- her to make a conclusion, Your

20   Honor.

21                     THE COURT:    Ask her the question again so I

22   can --

23                     MR. COLLINS:    Yes, sir.

24        Q.      (BY MR. COLLINS)    Item 2 on the minutes -- you were at

25   this meeting, correct, ma'am?



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                      34


 1        A.   Yes.

 2        Q.   And you prepared minutes based upon what you

 3   understood happened at the meeting, right?

 4        A.   Yes.

 5        Q.   Now, Item 2 in this meeting, in this May 19th meeting,

 6   was requested by Mr. Cantu and Mr. Zamora to be on the agenda,

 7   right?

 8        A.   Yes.

 9        Q.   And in fact, Mr. Cantu seconded the motion with

10   respect to Item 2, right?

11        A.   Yes.

12        Q.   And that motion that he seconded related to rescinding

13   the finding that he was disqualified from being in office,

14   right?

15        A.   Yes.

16        Q.   And then after he made the second to that motion when

17   it was voted on, both he and Mr. Zamora both voted to rescind

18   the previous finding that they were disqualified and removed

19   from office, didn't they?

20        A.   Yes.

21        Q.   They both voted on the motion related to their

22   position on the commission?

23        A.   Yes.

24        Q.   Prior to this meeting taking place, or actually at the

25   beginning of this meeting at the top of that page of the



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                             35


 1   minutes, there's a statement by Mayor Vega.        Do you see that?

 2   It's a large paragraph above new business.

 3                       MR. COLLINS:    Judge, I have a copy if you want to

 4   --

 5                       THE COURT:   No --

 6                       THE WITNESS:    Yes.

 7                       THE COURT:   -- I'd rather listen to the

 8   testimony.

 9         Q.     (BY MR. COLLINS)      Mayor Vega made a statement there.

10   It was a public statement that was made on the record.         It was

11   made with Mr. Zamora and Mr. Cantu sitting there listening to

12   it, correct?

13         A.     Yes.

14         Q.     And in that statement, it says in here that Mayor Vega

15   said that any effort by Mr. Cantu or Mr. Zamora to interfere in

16   the lawsuit, to interfere in representation by Mr. Collins of

17   the city, to rescind any action against them, that anything like

18   that would be a conflict of interest and null and void.         He gave

19   that notice.    He did it orally and it's in the minutes, correct?

20         A.     Yes.

21         Q.     And it was only after the mayor made that statement

22   that any action by Mr. Cantu or Mr. Zamora will be void, only

23   after that did they bring up these items of new business, make

24   the motions and seconds to pass them and then they both voted in

25   favor of passing the bill, correct?



                     JESSIE C. SALAZAR, Texas CSR #4286
          139th Judicial District Court § Hidalgo County, T E X A S
                                                                         36


 1        A.   That's correct.

 2        Q.   And in each of those instances, as the city secretary,

 3   it's your position they had a personal conflict of interest and

 4   those are invalid actions?

 5                    MR. SILVA:   I would object to that, Your Honor.

 6   Again, he's asking her to make conclusions --

 7                    THE COURT:   That's sustained.

 8                    MR. SILVA:   -- and she's not qualified.

 9                    MR. COLLINS:    Yes, sir.

10        Q.   (BY MR. COLLINS)      So let's look at Item 3 on the

11   agenda that Mr. Zamora and Mr. Cantu had placed.     In that item,

12   Mr. Zamora seconded that motion, right?

13        A.   Yes.

14        Q.   And both Mr. Cantu and Mr. Zamora voted in favor of

15   it, correct?

16        A.   Yes.

17        Q.   Now, without a second, the motion wouldn't even be

18   considered, would it?

19        A.   No.

20        Q.   I mean, in the City of Port Isabel under the rules

21   that you operate under for procedure, if there's no second, then

22   there's no motion to be voted on, correct?

23        A.   That's correct.

24        Q.   So in -- in -- with respect to Item Number 1, Mr.

25   Zamora made the motion, he had a conflict for that in your view



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                            43


 1   why we're here is that Mr. Collins --

 2                      THE COURT:    That exhibit is admitted.   I don't

 3   care how it's labeled, but it's admitted.

 4                      MR. RAMIREZ:    Well, just for clarity, that he --

 5   we are here just for the fact that Mr. Collins doesn't represent

 6   the City of Port Isabel.        Just to the make that clear for the

 7   record, Judge.

 8                      MR. COLLINS:    Is it admitted?

 9                      THE COURT:    We'll worry about labeling later, but

10   Exhibit 1 --

11                      MR. RAMIREZ:    Yes, Your Honor.

12                      THE COURT:    -- will be admitted.

13                      MR. COLLINS:    Thank you, Your Honor.

14          Q.   (BY MR. COLLINS)      Ms. Alcocer, let's look at the

15   notice of the special meeting that was posted by someone.          I

16   think earlier you testified that Mr. Cantu and Mr. Zamora posted

17   it.

18          A.   Yes.

19          Q.   On the first part of the notice that you placed on an

20   official meeting for the City of Port Isabel, you referenced the

21   city charter provision under which the meeting is going to be

22   held, don't you, ma'am?

23          A.   Yes.

24          Q.   And, generally, in the notices that you posted, you

25   created as city secretary pursuant to the city charter which



                      JESSIE C. SALAZAR, Texas CSR #4286
           139th Judicial District Court § Hidalgo County, T E X A S
                                                                        44


 1   requires you to be the person to do that, doesn't it?

 2        A.   Yes.

 3        Q.   And when you do that, you refer to Section 2.02 of the

 4   city charter as the basis for the meeting to be convened?

 5        A.   Yes.

 6        Q.   Here, on what's in evidence, the -- the plaintiffs in

 7   this case filed something in accordance with Section 2.11 of the

 8   city charter.    You see that?    On the document that they had

 9   posted?

10        A.   No, I don't.

11        Q.   Where it says notice is hereby given?

12        A.   On that other one?       Oh, okay.

13        Q.   That's what it says, isn't it?

14        A.   Yes.

15        Q.   2.11.    But there is no 2.11 in the city charter, is

16   there?

17        A.   No, there isn't.

18        Q.   So far as you're concerned as the city secretary, then

19   no proper notice was given for the May 19th meeting --

20                     MR. SILVA:   I'm going to object.

21                     THE COURT:   Sustained.      That's sustained.

22        Q.   (BY MR. COLLINS)       So let's go then to that next

23   meeting, June the 1st.    You have before you there Exhibit 5 that

24   Mr. Silva offered?

25        A.   Uh-huh.



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                          45


 1          Q.   Do you have it?

 2          A.   Yes.

 3          Q.   Okay.    Ma'am, that Exhibit 5 is the June 1st meeting.

 4   And it shows that the approval of the May 19th -- you were asked

 5   about the approval of the May 19th minutes.       The approval of the

 6   May 19th minutes is on the bottom of Exhibit 5, isn't it, Item

 7   1?

 8          A.   Yes.

 9          Q.   D-1.    And the people who approved that May 19th

10   commission meeting minutes were Commissioner Martin Cantu made

11   the motion and Commissioner Zamora made the second and the two

12   of them voted in favor of approving those minutes, correct?

13          A.   Yes.

14          Q.   And, again, that May 19th meeting related to matters

15   concerning this lawsuit, right?

16          A.   Yes.

17          Q.   Then on the second page of Exhibit 5, Mr. Zamora made

18   a motion; Mr. Cantu seconded it to go into a closed session,

19   right?

20          A.   Yes.

21          Q.   Okay.    The notice of what would be considered in that

22   closed session was -- you don't have that notice with you, do

23   you?

24          A.   No.

25                       MR. COLLINS:   May I approach, Your Honor?   I have



                     JESSIE C. SALAZAR, Texas CSR #4286
          139th Judicial District Court § Hidalgo County, T E X A S
                                                                         46


 1   marked this as Port Isabel No. 2.

 2                     THE COURT:   Yes, you may.

 3                     MR. COLLINS:   Just so we can have something to

 4   keep it separate.

 5        Q.    (BY MR. COLLINS) Show you what's been marked as Port

 6   Isabel No. 2.     That's the notice of that June 1st meeting?

 7        A.    Yes.

 8        Q.    And this one is signed by you as the city secretary,

 9   right?

10        A.    Yes.

11        Q.    The only thing that's on here is -- under this notice

12   is closed session.     And no information is given about what would

13   be considered in closed session other than pending, or

14   contemplated litigation on Items 2 and 3, right?

15                     And it talks about the parties, or some parties.

16   On Item 2 it says litigation between City of Port Isabel and the

17   City of Brownsville concerning -- regarding the annexation.     Do

18   you see that?

19        A.    Yes.

20        Q.    And that's the one we talked about earlier where the

21   docket sheet reflects that I'm the attorney representing the

22   city in that case that was considered in closed session on June

23   the 1st.

24                     Item 3 there relates to -- it doesn't have the

25   cause number of any case, does it?



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                           47


 1           A.   No.

 2           Q.   Item 3 says city of -- deliberation regarding the City

 3   of Port Isabel, Texas, semicolon, Maria de Jesus Garza,

 4   semicolon, Guillermo Torres and Joe E. Vega versus Juan Jose

 5   J.J. Zamora and Martin C. Cantu pursuant to government code

 6   pending or contemplated litigation.

 7                      Are you aware of any lawsuit where the City of

 8   Port Isabel sued Mr. Zamora or Mr. Cantu?

 9           A.   No.

10           Q.   So if you looked at this and said City of Port Isabel,

11   Garza Torres and Vega versus Zamora and Cantu, that's not a

12   pending lawsuit at that time, is it?

13                      MR. SILVA:   Objection, Your Honor.    It's calling

14   for speculation and he's asking her --

15                      THE COURT:   Do you have any idea, ma'am?

16                      THE WITNESS:    No.

17           Q.   (BY MR. COLLINS)     It's not -- it wasn't pending

18   litigation at that time of any lawsuit?

19                      MR. SILVA:   I'm going to object to that again,

20   Your Honor.

21                      THE COURT:   Ma'am, do you have any knowledge of

22   that?

23                      THE WITNESS:    No.

24                      THE COURT:   Okay.    Ask another questions.

25                      MR. COLLINS:    Yes, sir.



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                                48


 1          Q.     (BY MR. COLLINS)      So then after that notice we go to

 2   the Exhibit 5.       And Exhibit 5, Item 2 indicates that the lawsuit

 3   with the City of Brownsville, that I put the docket sheet into

 4   evidence for, was discussed, right?

 5          A.     Yes.

 6          Q.     Item 2.   It was discussed, but no action was taken,

 7   right?

 8                        MR. SILVA:   I'm going to object to that, Your

 9   Honor.      I think the minutes speak for themselves, Your Honor.

10                        THE COURT:   Ma'am, do you have any idea?

11                        THE WITNESS:    I don't because it was discussed

12   under closed session and they came out and say what they

13   discussed in close session to approve.

14                        THE COURT:   You have no idea what was determined?

15   No.

16                        THE WITNESS:    To proceed with the --

17                        THE COURT:   Ask another question, please.

18                        MR. COLLINS:    Yes.

19          Q.     (BY MR. COLLINS)      Item 3, that's -- that's -- I

20   noticed you were struggling with reading that?

21          A.     Because I didn't understand.

22          Q.     Because it's gibberish, isn't it?

23                        MR. SILVA:   Objection, Your Honor.

24          Q.     Because it's nonsense.        It doesn't make sense in the

25   English language, does it?



                      JESSIE C. SALAZAR, Texas CSR #4286
           139th Judicial District Court § Hidalgo County, T E X A S
                                                                              49


 1           A.    No.

 2           Q.    It doesn't.   It doesn't make any sense -- the item

 3   there concerning what happened, Commission Martin C. Cantu

 4   motioned and voted 3 for and one against, you can't tell what

 5   they were voting about there, can you, from the words that are

 6   in these minutes?      It's nonsense, isn't it?

 7                       MR. SILVA:   Objection, Your Honor.

 8           Q.    (BY MR. COLLINS) As it is written here?

 9                       THE COURT:   Ma'am, if you don't know the answer

10   to that just say you don't know the answer to that.          It's very

11   simple.      I don't want you to have to stress or guess something,

12   okay?

13                       THE WITNESS:    Okay.

14           Q.    (BY MR. COLLINS)     You don't have to guess, but when

15   you read this fairly, Ms. Alcocer, as the city secretary for the

16   City of Port Isabel, a person in the public couldn't tell what

17   happened here, could they?

18           A.    No.

19                       MR. SILVA:   I want to object to that.    Calls for

20   speculation as to what the public can or cannot --

21                       THE COURT:   That's sustained.   That's sustained.

22           Q.    (BY MR. COLLINS)     The Item 3 minutes here, as the city

23   secretary, do they make any sense to you?

24           A.    No.

25           Q.    The person who signs these minutes, again, is Martin



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                      79


 1        A.   Until 2005, yes.

 2        Q.   Yes, sir.     And since then you have worked with him in

 3   a lot of other capacities?

 4        A.   Not with him.    I have worked for many cities and he's

 5   worked for those cities as well, in some cases, a couple of

 6   cases actually.   Actually, only two to tell you the truth.

 7        Q.   There is no written representation agreement between

 8   the city of Port Isabel and Mr. Silva, correct?

 9        A.   No.

10        Q.   There is no document that would reflect that he's the

11   lawyer working for the City of Port Isabel as an agreement or

12   memorandum of representation or fee agreement or anything of

13   that nature, correct?

14        A.   No.

15        Q.   I am correct; is that right?

16        A.   Yes, there's no document.

17        Q.   Okay.   And I think you said it earlier.   What you have

18   testified to, the purpose of Mr. Silva being retained is to

19   terminate the appeal of this lawsuit, correct?

20        A.   Well, the purpose is to represent the city.     The

21   instruction he was given was to terminate the appeal.

22        Q.   So the whole purpose of your effort here to have Mr.

23   Silva represent the city in this lawsuit is to have him

24   terminate the appeal of this case that's pending before the

25   Thirteenth Court of Appeals, correct?



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                     114


 1   to, you know, entities that he continues to represent Port

 2   Isabel?

 3        A.   I'm very surprised.

 4        Q.   Has this ever happened to you in your 22 years of

 5   experience as being a council member?

 6 A. I have seen at least ten different city attorneys come

 7   and go and where I was involved once they were terminated they

 8   were gone and, you know, we start anew with the new attorney.

 9        Q.   Now, with regards to the way the agenda item wound up,

10   I guess, being posted, had it been -- had it been posted prior

11   to the Saturday giving notice of Exhibit No. 3, which was the

12   May the 19th setting?

13        A.   Uh-huh.

14        Q.   Yes?

15        A.   Yes.

16        Q.   Okay.    And to your understanding was it -- was it

17   removed or ordered to be removed by Mr. Collins?

18        A.   Yes, because Martin and I asked to be posted, then I

19   was told that I couldn't be so -- because the city manager

20   refused to answer the phone and talk to me and, you know, I was

21   completely left in the black and so Martin called back later

22   that after Jeffrey had been elected that it was better for him

23   and Jeffery to put the item on the agenda so --

24        Q.   Now, as far as the --

25                     MR. RAMIREZ:   Pass the witness, Judge.



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                           117


 1                     THE COURT:    Mr. Collins.

 2                     MR. COLLINS:    Yes, Judge.   I have one witness.

 3                     THE COURT:    Go ahead.

 4                     MR. COLLINS:    Dennis Houfek.     I don't think Mr.

 5   Houfek was sworn earlier with all this.

 6                     THE COURT:    Step forward, sir.

 7                     Raise up your right hand, sir.

 8                     (Witness sworn.)

 9                     THE COURT:    Have a seat.

10                     MR. COLLINS:    May I proceed?

11                     THE COURT:    Yes, sir.

12                                  DENNIS HOUFEK,

13   having been duly sworn, testified upon his oath as follows,

14   to-wit:

15                             DIRECT EXAMINATION

16   BY MR. COLLINS:

17        Q.   Would you state your name, please.

18        A.   My name is Dennis Houfek, H-O-U-F-E-K.

19        Q.   You're a licensed practicing attorney in Texas?

20 A. I am.

21        Q.   How long have you been a lawyer?

22 A. I was licensed in 1978.

23        Q.   The first part of your career you served as a special

24   agent for the FBI?

25 A. I did.



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                       118


 1        Q.     After leaving service of the FBI you went off into

 2   private practice as a lawyer?

 3        A.     Yes, I did.

 4        Q.     As part of that work, since 2006, have you worked with

 5   me as an assistant city attorney for the City of Port Isabel?

 6 A. I have.

 7        Q.     Have you appeared in court on behalf of the City of

 8   Port Isabel and executed transactions on behalf of the City of

 9   Port Isabel in that capacity?

10 A. I have.

11        Q.     As part of your special knowledge of this area, have

12   you attended courses of training on the issues of conflict of

13   interest for members of the public entity such as the City

14   Commission of Port Isabel?

15        A.     Yes, I have.

16        Q.     That would include courses from Texas Municipal League

17   and other legal-education-type courses and special study of

18   those issues as related to your service as the assistant city

19   attorney?

20        A.     Yes, sir.

21        Q.     You attended city commission meetings and gave advice

22   to the city on conflict of interest?

23        A.     Yes.

24        Q.     Gave advice to the city commissioners and the mayor

25   and city officials on their conflicts of interest with respect



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                         121


 1   of the meeting reflected by Exhibit 3 giving them notice, I

 2   believe just before new business, that any actions that they

 3   might take with respect to those items would be a conflict of

 4   interest.

 5                      Is that what you're referring to -- is that --

 6   that concept that Mayor Vega set forth in the statement what

 7   you're referring to?

 8        A.     Yes.

 9        Q.     So with respect, for example, to the termination or

10   change of city attorney, dismissal of the appeal of this case

11   that we're here about, replacing the city manager with someone

12   that they selected, and then moving to rescind the authority to

13   hire counsel or to defend this case, are those matters about

14   which Mr. Cantu and Mr. Zamora would have had a conflict of

15   interest on?

16        A.     Yes, sir.

17        Q.     Does that render their actions with respect to those

18   matters on Exhibit 3 and Exhibit 5 invalid?

19 A. I believe it does.

20        Q.     You heard the city secretary's testimony with respect

21   to Exhibit 5, Item Roman Numeral 7.3 for the city secretary I

22   think testified that that was nonsense and gibberish.     Are you

23   able to discern to the level that the public must receive notice

24   for an item action like that 7.3, are you able to discern what

25   this -- what these minutes tell us about the action that was



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                    123


 1        Q.   So is the meeting then a valid meeting and would the

 2   action then taken at that meeting be valid?

 3        A.   Well, yes, it would.

 4        Q.   It would be valid?

 5        A.   Was invalid.

 6        Q.   Invalid?

 7        A.   Yes.

 8        Q.   I'm sorry.    Let's be clear that we're communicating.

 9   Would the action taken at the May 19th meeting be invalid based

10   upon the city secretary not posting the notice?

11 A. It would be invalid.

12        Q.   Okay.

13                     MR. COLLINS:    I'll pass the witness.

14                     MR. RAMIREZ:    May I proceed, Your Honor?

15                             CROSS EXAMINATION

16   BY MR. RAMIREZ:

17        Q.   Mr. Pochek (sic)?

18        A.   Houfek.

19        Q.   I'm sorry.

20        A.   Houfek.

21        Q.   Okay.

22        A.   H-O-U-F-E-K.

23                     THE COURT:   Houfek.

24        Q.   (BY MR. RAMIERZ)       Sir.

25        A.   You will remember next time, right?



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
                                                                         138


 1                   MR. COLLINS:    And that's why I just needed to

 2   offer that stipulation of the evidence.

 3                   Of course, we would also ask that the Court

 4   consider all the affidavits and pleadings on file.

 5                   THE COURT:    I'm going to consider everything that

 6   I have before me and I will give it whatever weight it deserves.

 7                   MR. COLLINS:    Thank you, Your Honor.

 8                   THE COURT:    Okay.

 9                   MR. COLLINS:    I think Mr. Cowan's office has

10   something to add.

11                   MS. CEASER:    Yes, Your Honor.   I do have, if it

12   may please the Court, I'd like to go ahead and approach the

13   Court and hand you a copy of Michael Cowan's response to the

14   Motion to Short Authority and Strike Briefs filed in the

15   Thirteenth Court of Appeals.

16                   THE COURT:    Is that just a memo or?

17                   MS. CEASER:    It's a reply, Your Honor, that's

18   filed.   It was not filed in the state court.

19                   THE COURT:    Have you received a copy of this?

20                   MS. CEASER:    They have, Your Honor.    Everyone

21   has.

22                   MR. SILVA:    That was, again, filed at the Court

23   of Appeals in response to my Motion to Show Authority over

24   there.

25                   THE COURT:    Okay.



                   JESSIE C. SALAZAR, Texas CSR #4286
        139th Judicial District Court § Hidalgo County, T E X A S
Exhibit D
                      ' MINUTES OF A SPECIAL MEETING OF THE CITY OF PORT ISABEL COMMISSION

DATE:                                         . Ju n~ 0 1-2013
TIME:                                         6 :fl(l p.m .

PLACE:                                        Ci tY I Iall ClHtmhers             ~ l eeting     Room

MEMBERS PRESENT:                              .Joe E. \ '~ga, ~lan>r
                                              .Juan _jose "J.J" Za mora, Commissio ner Place ~n.
                                               ~ lartin C. Can tu , Com mi ssio ner Place ~o . 3
                                              .J effery D:\\·id ~larrin ez, Co mmission tr i'o.4
                                               C it ~· :\norneY, Gilb~rt Hino josa
                                              Jared Jloc kema , Interim C ity :\lanagcr
                                               Susie .\lcocer, Ci tY Secre ta rY


MEMBERS ABSENT :                               :'llari:t d e .ll'>us ·· :'II.J '' ( ;:trZlll mt ;;lt>llcr Place J'..:, >. 2


ALSO PRESENT:                                  Rey Puente, . \ndre:t Fazioh, Tommie Elium,

ORDER OF BUSINESS

I.          CALL TO ORDER
            !.I.tyor Joe E. \·ega called the m eeting ro order at 6:0{) pm.

II.         INVOCATION
            Dm·id \\'ooh·e rron gave the im·nca tion.

III.        PLEDGE OF ALLEGIAN CE
            C it~ ·   Co mmission led the Pledge of . \llcgiance .

IV.         PUBLIC COMMENT / OPEN FORUM: PLEASE NOTE:
            o Any person with business before the Commission, not scheduled on the Agenda as a
               Public hearing may sp eak to the commission.

            o         Public Comment Forms are located on the table at the entran ce of the City Chambers meeting Room . [For
                      further information, contact the Office of the City Secretary]

            o         Public Comment Forms must b e filled out and presented to the City no later than fifteen (15) minutes
                      prior to scheduled start of the meeting, to be considered and recognized.

            o         The speaker mu s t state his/ her full name b efore s peaking.

            o         There is a three (3) minute time limit p er speaker.

            o         Public Comment Forms are not accepted after 5:45p.m.

            o         Power Point Presentations are not conducted during the public comment period .
                      None

       V.       Consent Agenda Item s:
                      All Consent Agenda items li sted arc considered to be routine by the City Commission and will be
                      approved by one m o tion. There will be no separate discussion of these items unless a City
                      Commissioner so requests, in which event the item will b e removed from the Consent Agenda and
                      considered in its n ormal sequence on the Agenda.

                      1.   Consideration and ac tion to approve the Minutes of the following meetings:
                           •  May 19, 2015 Special City Commission Meeting
                           C ommi s ~ ioncr \larri..t1 C. Cant11 morion~u ~econd In· Commi;,inner)uan_)ose ·'.J.J'' 7.a m tlra the Ci tr
                           Co mmi >sion \'Otcd iluee (3) for and one (1) ah>rai..tJs \\'ith :\[aror .Joe E . \'ega tn arpro\'C Ihe }.Linutcs for \far
                           19. ~() 1 "1 ..\loti on carried.
  VI.         CLOSED SESSION
              ( :omm JssJoner Juan J nse ' '_I_ I" Zamora motwned second b1· Comnussioncr ).farl in C. Cantil and all Ynting "aye:"
              to go in 10 closed session lln sen·iccs of 1-Iumbcrto Silva to represent the citY in tlus matter and that the appeal
                be term.i.t1ared. :\fotioned carried.
                :\la1·or Joe E. \ 'ega abstains he would like 10 comult with his coumc.:l on this matter.

   VIII. ADJOURNMENT
        Commissioner \larrin C:. C.111ru motioned, seco nd In· Comnusswner Jdferr Davtd :\Jartu1ez and all
        I'Otmg "are" to adjourn at-: ltl pm.

                                                                                 CITY OF PORT ISABEL, TEXAS



                                                                                 dt[!ld                l\HNUTES OF A SP ECIAL MEETING OF TH E CITY OF PORT ISABE L COMMISSION

DATE:                                     ;-.lay l :CJannn rlw bcs r phlc        Porr Isabel. T lu: reason that the C:i ry of Port !sahel made          thc~c   twn is   l i~ t   is we ha,·e a Ljuality   ~taff and t jUalit ~·
        leadcr~ hip rh:lt h a~ been going for a long time.


        \fa~·orJ(It: E . \ "ega stated he wan I ~ ro read a sta temenl and asked In ph1ce iron minut e~ fo r the record:
        The City Commissio n prc,·iously ,·ored 10 n:mm·e Comm.issumer J uan Jo~e "J.l'' /.amura and Commi ssioner \lartin
        C Cantu from oftlce. .\fter consulting \\"ith m~· counsel, I bc lie\"C thai rhis remo,·al was 1:1\\·ful. Than t being said , ;I
        local L"Ourt has en tered a tempnratT order permi tting Comm issio ner /.amora and Commissioner Cantu to ,·ntc at
        this nH!t.:ting. Tlu~ ts onl~· a tell1j1Lir:try order and. based on m ~· consult :uio n with counsel, I am appeal.i.11g ir. If rhe
        cnurr of appeals or Texas Suprt.:mc Court grants In)" appeal, Commissione r Z.tmom's n>1e \\"ill not counl and
        en·ryrh ing rhat I antiripalL' will happen ruda,· will be undone. I ;dso believe rha r Commis~wncr Canru and
        Conumssioner /.;tmor;t as the pe rsons who brought a la\\"~uil against the Ciry. and cr hic:d conflict \\'hich should
        prohtbit them from ,·oting on matters relat ed to that hm·suir. .\ny nne ro remon: 1hc City .\ttomL')" or CitY
        ;\ [anage r b y Commissio ner Z:unor:1 and Cnmm i s~ io n e r Can tu is also a violarion o( rheir e rhical dury as they ha\·e a
        conl1ic1 nf intcre~ t since rht:se action s art: dt:signcd to cause 1he City to abandon irs righr ro appeal tha i o rder as well.
        I ohjccr to Commi~ ston t: r L;lmo ra n1ring on :mr matter and co nsider ,u1y \'Ole he m:l\· make In he null and ,·oid.
        In relar ion to the items rhey h:n·e been placed on the agenda lonighr, 1 bclie, ·c they cons titure a contlict of in1eresr
        for bnrh Commissioner l.amora and Co mm issioner Ca n tu and I belic.:\T rha1 i[ rhey Yote on an\· such matter rhar
        rhere \'O re will be illegal and null and ,·oid. Th:n being said , I am going to comply "·ith the orde r of the courl, and
        \\"til allo\\· Commissione r /..amo ra ami C ommis~ioner Can tu 10 parrici p:llc :1nd for them 10 he able 10 claim I () ,·o te
        suhjL·cr ro my pt· nd ing appc;rl and objections,

V. NEW B US IN E SS

 I.   C on s id e ratio n and p oss ibl e a ctiou to te rmin a te any n o n -emp loyee contractua l rela tio n s hip
      for legal serv ices b e twc::en R obert Co llin s, or a ny a ffilia ted entity, a nd th e C ity o f P o rt
      Isabe l, effec tive immc:: di ately .
       Commissione r Juan _lnse "'J.j' ' Z amora motioned, second by Commissioner _lefferr D:n-id :.Iartinez
      ( iry Commis sion 1he City Conun.isston ,·o ted rhret: (3) for and two (2) aga m~t "·ith .\ Iayor Joe E.
      \ "ega :t ml Co mmi ssioner \Iari:r de Jesus "\IJ" Ga rza ,·ottng ago~insr to tt: rminale :my non-cmplort:t
      conrraclual relationslup for legal 't:n· ice~ between Rol)('rl Collins, Ill" an1· a ffilimed en ri ty, :111d
      rhc Cit~· of l'n r1 k tlw l, cffcc tt' L' immedi:udy. Th t: m o tio n ca l"ried.

2.    Co n s ideratio n a n d po s~ ib l e ac ti o n to \'a cate a n y fi ndi ng by th e P o rt Is a be l Citv
      Co mm i s~ i o n on Ap ri l"l3, 2015 th at Martin Ca n t u a nd J.J. Zam ora \\"e re d isq u a lifi e d from
      office, a n d to rescind any ac ti on take n to rem ove th em .
      Commissio ne r Jcffcr~· D :l\·id .\lartincz motioned, second b~· Commissioncr \I:trtin C. Can tu Ciry
      Commission the Ciry Cn mmi~sinn ,·otcd th rce (3) for and rwo (2) against \\"ith .\ b~ ·or Joc F.. \·ega
      and Commi ssioner ,\ laria de J esus ":, W' Ga rza \'flling against ro Ya ca 1c an y findin g by r h c
      l' o r1 Isabel C ir)· c:ommis· o f the ciry com missilln in pcnding and / or
      threarened ljtig:uion. and 1o r,·,cllld •lpp ru\':11 ro pa ~· .1111' ll· C~ incurred hr outsidc tounsel, cffecr n c
       \b1 (,, 21115, consisrenl \\·ith .1 tlnding uucler Ordin:llll"e :\umber _)(J -1 rhar rhc p~.: nding and / or
      l"<11Hl"111pl.tit.:d hrig:uin n 10 " ·hich members or t"nrmc r mc mhr r' I)( rhc ci ry crHnnu ~~ i o n 111>11' h..: :t
      pam· dnt·> nor arise !"rom :rc11ons lakl'll for or Cllt bt•h;tl f of lht c it ~·. :1nd fu rthe r fimling rh:ll surh ll'e '
      :tre nol rc.r ~o nah lt:. T be m o tio n c a rried.

 4.   Consideratio n ami p osti ib lc acti o n to rescind approva l of th e re ten tion o f o u ts ide co uns el to it1Yestig..1R'
      :md/ or prose c u te p otential vio lati o ns of the c ity c ha n c r, an d othe r m atters.
       Comnussioncr JcffetY D:t\"ld .\Ltrtina m•J tt(ltled, ~econd br ( :ommi ssioner .\larrin C. Ca n1u Cirr Commission the
                Cit~· Com mi~ sHH l   \·otetl thn:t (3) for and two (2) ab~t;tin with \!a~·o r Jne 1-:. \ ·ega and Cn mmi~sioner \ [a ria de Je~us
                ".\~]"(,art.a yelling abstain to rc,nndappnn·:tlof rhe reten tion ut" ll lll '> ld c nlllnscltq im·e~ngatc:uxl/or pwsccurt
                potcnllal ,·iolari o n ~ of the t:iry ch;trt cr, .tnd ot her matter ~. Th e m oti o n canied.

        :>.     Cons ideration a nd poss ibl e actio n to appoint a city attorney.
                Co mmt ~Si()lw r    .\larrin C. C:11l lll nHJiio ncd. sccnnd h~· Commi: '" :tppoint a cit~ .lllu~ ".\l_l" Carza motioned, second by Commissioner \ {arl in C. C tn tu to come nut of closed
              session at 7 :S l \\'ilh no official :tcrio n mkcn .

                    A.        To d e liberate the appointment, emp loy ment, eva luation, reass ig nment, duties, disci plines,
                              or di s mi ssal of rh e city attorney, pmsmUlt to the Texas Open 1\tleeti ngs Ac t, &"'(.'lion 55lJJ74
                              (l)(a).
                              Tlus items \\·as r-ablcd rhn too k acr-inn o n New Bu:;u1ess I rem No. I.

                    B.        T o delibcmte the appo intmen t, e m p loymen t, C\'alu ;t!"io n, rcassignmt~nt, dll[ies, discipline, or
                               dism issal of th e city m an ag er pms uant to the Texas Open Meetings Act, Section 551.07-t
                              (l)(a) .
                              Commissio n..: r :\Jarrin C. Cantu mo1io ned, seco nd h~· Commi ssioner jL·ffny D;t\'id \1art ine7. Cit:·
                              Commission rhc City Commis:;ion ,·oted th ree(:)) for and t"\n> (2) againsr wirh ;\[a~·o r _loe E. \'eg.t and
                              Commissioner \fa ria de Jesus ".\ [_]' ' Gm·za n1ring agai n ~t ro rcnninate the City .\lanager. Etl\\'a rd \ fez;l
                              ci!cctin~ immediately.
                              Commissione r J uan Jose "J.I" Za mon1included also tlu11· the Ciry \fan;tgcr. Edw;trd \feza rurn in all rhc
                              keys ro the c ir ~- - The m otion carried.

                    C.        To ddi!Jcnll'e th e appo intm ent, employm e nt or duties of an intl· rim ci ty manager, p u rsant to
                              the T exa s Open l\·fee ri11gs Act, Section 551.074 ( l)(a).
                              Commissioner \ hrrin C. Can1u mo tion ed, second by Commission er J cffc.:tT Da,·id .\farrmez and
                              all \'tll ing ''arc" 10 hire .Jared r Jockcma as t·hc Interim CitY :\fan;tgcr ar rhi ~ rim e until the lll'W
                              CHy .\lanager is hired.
 XIJ .   ADJOURNMENT
         Commis,ioncr .\!aria de Jesus '"\W' C arza meotiom·d, second b:· Commi,sionc:r .\[an in C. Can ru and ;rll
         Hlllng "'are" 10 adjourn ar ' ::i 1 pm.



                                                                          C ITY OF PORT ISABEL, TEXAS




                                                                          ~~Martin C. Cantu , Mayor Pro-Temp
ATTEST:



c:O\t~
Sus ie Alcocer, CITY SECRETARY
CTTY OF PORT ISAB EL, TEXAS
         THE STATE OF TEXAS                                §
         COUNTY OF CAMERON                                 §
         CITY OF PORT ISABEL                               §


         Juan Jose "JJ" Zamora, Sr., CITY COMMISSIONER PLACE 1                  Maria de Jesus "MJ'' Garza, CITY COMMISSIONER PLACE 2
Mart. C. Cantu, CITY COMMISSIONER PLACE 3                             Guillermo "Memo" Torres, CITY COMMISSIONER PLACE 4

                                                           Joe E. Vega, MAYOR


                            NOTICE OF AN EMERGENCY SPECIAL MEETING
                            OF THE PORT ISABEL CITY COMMISSION
                                                    NOTICE IS HEREBY GIVEN
              This notice is given for an Emergency Meeting Special Meeting of the City Commission pursuant t o Section
              551.045 of the Texas Government Code as the City has been unable to hold a Commission Meeting due to a
              Court Order prohibiting any Commission Meeting which constitutes a reasonably unforeseeable situation. The
              Commission needs to reta in and consult with Counsel, to act on pending personnel matters requiring approval
              and to approve release of an easement that is urgently required by a property owner to proceed with a
              development. Pursuant to Chapter 551, Title 5 of the Texas Government Code, the Texas Open Meetings Act,
              notice is hereby given that the Port Isabel City Commission in accordance with Article II, Section 2.11 of the
              Charter of said City, will convene an Emergency Special Meeting at the City Commission Chambers Meeting
              Room, located at 305 E. Maxan Street on Friday, April 24, 2015 at 4:00 p.m. for the purpose of discussing the
              following items:

NOTE:        The City Commlsslon of the City of Port Isabel reserves the right to discuss any items in Closed Sessjon whenever
             authorized under the Texas Open Meetings Actf Chapter 551. of the Tex.as G.ovemment. Code, The City
             Commission may discuss the items on this age.nda in any order.

        The City of Port Isabel does not discriminate on the basis of disability in the admission of, access to, treatment of, or employment
        in its programs, activities, or public meetings. Any individual with a disability in need of an accommodation is encouraged to
        contact the Office of the City Secretary at 956·943-2682 at least 24 hours prior to t he scheduled meeting to make proper
        arrangements.



ORDER OF BUSINESS

 I.       CALL TO ORDER

 II.      INVOCATION

 III.     PLEDGE OF ALLEGIANCE

  IV.     PUBLIC COMMENT/OPEN FORUM: PLEASE NOTE:
              o    Any person with business before the Commission, not scheduled on the Agenda as a Public
                   hearing may speak to the commission .
              o    Public Comment Forms are located on the table at the entrance of the City Chambers meeting
                   Room. [For further information, contact the Office of the City Secretary]
              o    Public Comment Forms must be filled out and presented to the City Secretary no later than fifteen
                   (15) minutes prior to scheduled start of the meeting, to be considered and recognized.
              o   The speaker must state his/ her full name before speaking.
              o   There is a three (3) minute time limit per speaker.
              o    Public Comment Forms are not accepted after 11:45 a.m.
              o    PowerPoint Presentations are not conducted during the public comment period.
V.     COMMENT BY CITY COMMISSION AND CITY MANAGER:
      Any member of the City Commission and the City Manager may comment on any matter and receive
      information from staff about the current city position on any matter, but the City Commission will not take
      formal action.


VI.     NEW BUSINESS

      1.   Discussion and potential action to approve Resolution No. 04-24-2015-01: A Resolution opposing the
           insurance immunity bill before the Texas Legislature. [City Attorney Robert L. Collins]

      2.   Consideration and action to authorize City Manager to execute proposed release of restrictive
           covenant and obligations related to two (2) tracts of land being a part of the 1172 acres of land
           patented in the City of Port I sabel by the State of Texas by Patent No. 333 Volume 58-A recorded in
           Volume 230 page 510 deed that certain 346.04 acre tract decreed to the City of Port I sabel by
           Judgement in Cause no. 12161 as recorded in Volume 29 pages 1-3 of the Civil Minutes of the
           District Court Cameron County Texas. [City Manager, Ed Meza/ Attorney Denise Sanchez ]

      3.    Discussion and potential action to approve a request by Naismith Engineering Inc.,
            to subdivide lot 1 into lot 1A & lot 5 block 1 located on lot 1 block 1 Port Center. The
            dimension on lot 5 changed from the original request to re-plat.
           [This item was approved on the Regular Meeting of the Planning & Zoning Board]
           [Building Inspector, Larry Ellis]

      4.     Discussion and potential action to consider whether to approve the application by A-Taxi Company
            for a taxi permit for 2015. [Fire Marshal, Rodrigo Garcia]

 VII.         CLOSED SESSION
      1.     Personnel Matters pursuant to Section §551.074 of the Texas Government Code to deliberate the
             appointment, employment, evaluation, re-assignment, duties, discipline, or dismissal of a public
             officer or employee:
           •:• City Ma nager
           •:• EDC Director
           •!• EDC Administrator
           ·:· Finance Director
           ·:· City Secretary
           •!•    Building Inspector
           •!•    Police Chief
           •!•    EMS Director
           ·:· Fire Marshal
           ·:· Museum Director
           ·:· Library Director
           ·:· Public Works Director
           ·:· Municipal Judge
           •!• Assistant Municipal Judge
           •!• Animal Control Officer
           ·:· Systems Administrator
      2.    Pursuant to Section §551.071 of the Texas Government Code, authorizing a
           governmental body to consult with its attorney in an executive session to provide
           advice an legal counsel concerning threatened or pending litigation or other privileged
           and confidential legal advice regarding:
                  • -Brownsville annexation issues and pending litigation
                  •    Colair Inc.



                                                            2
VIII.         ACTION TAKEN FROM CLOSED SESSION; IF ANY.


IX.            ADJOURNMENT



      CE R T I F I C A T I 0 N

      I certify that   the above notice of an Emergency Special Meeting of the City of Port Isabel Texas is true
      and correct;      and that I posted such notice on the bulletin board. A place convenient and readily
      accessible to    the public on the 24th day of April 2015 at 1:00 p.m., in accordance with the Texas Open
      Meetings Act     (Texas Government Code: §551.041- §551.050).




      l.ll Y ::,tLK.t I AK. Y
      CITY OF PORT ISABEL, TEXAS


      CERTIFICATION OF REMOVAL

      I certify that the agenda of items to be considered by the City Commission was removed by the City
      Secretary's Office from the Port Isabel City Hall bulletin area on the _ _ day of      , 2015.



      Office of the City Secretary




                                                            3
                 ' MINUTES OF A SPECIAL MEETING OF THE CITY OF PORT ISABE L COMMISSION

DATE:                                   .-\pril 24, 2015
TIME:                                   4:00p.m.
PLACE:                                  City Hall Chambers ;\[eeting Room
MEMBERS PRESENT:                        Joe E. \ 'ega, Mayor
                                        J uan Jose "]]" Zamora, Commissioner Place ' o. 1
                                         ;\[aria tk .J       Any member of the City Commission and the City Manager may comment on any matter and receive
       information from staff about the current city position on any matter, but the City Commission will not take
       formal action.
       Commissioner ~ Iar tin C. Cann1 stated that he is g rateful to still be a Commi ssio ner for the City.
       Commissio ner Juan Jose "JJ " Zamora thanked everyone for the support an d trust they had to keep him as a City
       Commissioner.
       Commissioner .\Iaria de Jesus "~l.J " Garza invited everyone to the .-\rbor Day Event on Saturday
       ~ Iayo r Joe E. \ ·ega and Commissioner G uillermo ".\Iemo" Torres had no comments.


VI.     NEW BUSINESS

       1.    Discussion and potential action to approve Resolution No. 04-24-2015-01: A Resolution opposing the
             insurance immunity bill before the T exas Legislature. [City Attorney Robert L. Collins]
            Commissioner G uillermo ".\Iemo" Torres motio ned, second by Commissio ner J uan Jose 'JJ" Zamora and all
            voting "aye" to approve Resolution No. 04- 2~-2015-0 1: .-\ Resolution opposing the insurance immunity bill before
            the Texas Legisla n1re.

       2.    Consideration and action to authorize City Manager to execute proposed release of restrictive covenant
             and obligations related to two (2) tracts of land being a part of the 1172 acres of land patented in the City
             of Port Isabel by the State of Texas by Patent No. 333 Volume 58-A recorded in Volume 230 page 510
             deed that certain 346.04 acre tract decreed to the City of Port Isabel by Judgement in Cause no. 1Z161 as
             recorded in Volume 29 pages 1-3 of the Civil Minutes of the District Court Cameron County Texas.
            [City Manager, Ed Meza/ Attorney Denise Sanchez]
            Commissioner ~[aria de Jesus "~IJ " Garza motioned, second by Commissio ner Guillermo "~ Iemo" Torres the City
            Commission voted three (3) for and two (2) abstain with Commissioner Juan Jose "JJ" Zamora and Commissioner
            .\Iartin C. Ca ntu abstain to authorize City ~[a nager to execute proposed release o f restrictive covenan t and
            obligations related to two (2) tracts o f land being a part of the 1172 acres of land patented in the City of Port
            Isabel by the Sta te o f Texas by Paten t N o. 333 \ 'olume 58-_·\ recorded in \ 'o lw11e 230 page 510 deed dwt certain
            3 ~6.04 acre trac t decreed to d1c City of Po rt Isabel by J udgem ent in Cause no. 12161 as recorded in \'olwn e 29
            pages 1-3 o f the Civil ~ Iinutes of th e District Court Cameron Cotmty Texas.

       3.    Discussion and potential action to approve a request by Naismith Engineering Inc., to
             subdivide lot 1 into lot 1A & lot 5 block 11ocated on lot 1 block 1 Port Center. The
             dimension on lot 5 changed from the original request to re-plat.
             [This item was approved on the Regular Meeting of the Planning & Zoning Board]
            [Building Inspector, Larry Ellis]
             Conunissio ner Guillermo "i\Iemo" To rres m otioned, second by Com.tnissioner ~Ia r tin C. Cantu and all vo ting
             "aye" to approve a request by J'\ais1nith E ngineering Inc., to subdivid e lot 1 into lo t L \ & lo t 5 block l located on
             lo t 1 block 1 Po rt Center. The dim ension o n lot 5 changed from d1e original request to re-plat.

       4.     Discussion and potential action to consider whether to approve the application by A-Taxi Company
             for a taxi permit for 2015. [Fire Marshal, Rodrigo Garcia]
             Com1nissio ner ~ [aria de Jesus " .\I]" Garza mo tioned, second by Commissioner G tti.llenno "~ Iemo" Torres d1e
             City Commission voted three (3) for and two (2) against with Co m1nissioner J uan Jose"]]" Z amora and
             Commissio ner :\Iartin C. Cantu voted again st to deny d1e applica tion by .·\-Taxi Company for a taxi pennit for
             2015.

VII.         CLOSED SESSION
             Commissioner ~ !aria de Jesus "i\IJ " Garza motioned, second by Co1m nissioner Gtti.llermo "~ Iemo" To rres d1e City
            Commission voted three (3) for and two (2) against with Commissioner Juan Jose "]]" Zamora and Commissioner
            ~ Ia r tin C. Canm voted against item No. 1 on Personnel ~ I a tte rs and excused d1em selves and left d1e meeting to go
            in to closed session at 4:19 pm.;\Io tion carried.

       1.     Personnel Matters pursuant to Section §551.074 of the Texas Government Code to deliberate the
             appointment, employment, evaluation, re-assignment, duties, discipline, or dismissal of a p ublic officer
             or employee:
            •!• City Manager
         •!•   EDC Director
         •!•   EDC Administrator
         ·:·   Finance Director
         ·:·   City Secretary
         •!•   Building Inspector
         ·:·   Police Chief
         ·:·   EMS Director
         ·:·   Fire Mars hal
         ·:·   Museum Director
         ·:·   Library Director
         ·:·   Public Works Director
         ·:·   Municipal Judge
         ·:·   Assistant Municipal Judge
         ·:·   Animal Control Officer
         ·:·   Systems Administrator

    2.    Pursuant to Section § 551.071 of the Texas Government Code, authorizing a
         governmental body to co nsult with its attorney in an executive session to provide
         advice an legal counsel concerning threatened or pending litigation or other privileged
         and confidential legal advice regarding:
                •     Brownsville annex ation issues and pending litigation
                      Colair Inc.

VIII.      ACTION TAKEN FROM CLOSED SESSION; IF ANY.
            Commissioner ;\!aria de Jesus " ;..I]" Garza m otioned, second b ~· Commissioner G uillermo ".\[emo" Torres and all
           voti ng "aye" to co me out o f closed session at 5:07 pm with n o o fficial action taken.
    1.     Personnel Matters pursuant to Section § 551.074 of the Texas Government Code to deliberate the
           appointment, employment, evaluation, re-assignment, duties, discipline, or dismissal of a public officer
           or employee:
         •:•    City Manager
         •:•    EDC Director
         ·:· EDC Administrator
         ·:· Finance Director
         •!•    City Secretary
         ·:· Building Inspector
         •!•    Police Chief
         ·:· EMS Director
         ·:·    Fire Marshal
         ·:· Museum Director
         ·:· Library Director
         •!•    Public Works Dire ctor
         ·:·    Municipal Judge
         ·:· Assistant Municipal Judge
         ·:· Animal Control Officer
         •!•    Systems Administrator
          ~o actio n was taken on the above.


    2.    Pursuant to Section §551.071 of the Texas Government Code, authorizing a
         gove rnmental body to consult with its attorney in an executive session to provide
         advice an legal counsel concerning threatened or pending litigation or other privileged
         and confidential legal advice regarding:
                      Brownsville annexation issues and pending litigation
                     I o actio n was taken
                      Colair Inc.
                     ~o actio n was taken
   XII.      ADJOURNMENT
           Commissioner ;\Iaria de Jesus ";\1]" Garza mo tion ed, second by Commissioner Guillermo ";\Iem o" To rres and all
           voting "aye" to adjourn ar 5:08 pm.
                                                                      CITY OF PORT ISABEL, TEXAS




                                                                       Joe E. Vega, Mayor
ATTEST:




Susie Alcocer, CITY SECRETARY
CITY OF PORT ISABEL, TEXAS
         THE STATE OF TEXAS                                 §
         COUNTY OF CAMERON                                  §
         CITY OF PORT ISABEL                                §


         Juan Jose "JJ" Zamora, Sr., CITY COMMISSIONER PLACE 1                   Maria de Jesus "MJ" Garza, CITY COMMISSIONER PLACE 2
Mart. C. Cantu, CITY COMMISSIONER PLACE 3                              Guil lermo "Memo" Torres, CITY COMMISSIONER PLACE 4

                                                            Joe E. Vega, MAYOR


                                   NOTICE OF A SPECIALMEETING
                             OF THE PORT ISABEL CITY COMMISSION
                                                     NOTICE IS HEREBY GIVEN
              Pursuant t o Chapter 551, Title 5 of the Texas Government Code, the Texas Open Meetings Act, notice is hereby
              given that the Port Isabel City Commission in accordance with Article II, Section 2. 11 of the Charter of said City,
              will convene a Special Meeting at the City Commission Chambers Meeting Room, located at 305 E. Maxan Street
              on Wednesday, May 06, 2015 at 7:00 p. m. for the purpose of discussing the following items:

NOTE:        The City Commission of the Clty of Port Isabel reserves the right to discuss any items In Closed SessJon whenever
             a.uthorized under the Texas Open Meetings Act, Chapter 551, of the Texas Government Code. The City
             Commission may discuss the items on this agenda in any order.

        The City of Port Isabel does not discriminate on the basis of disability in the adm ission of, access to, treatment of, or employment
        in its programs, activities, or public meetings. Any individual with a disability in need of an accommodation is encouraged to
        contact the Office of the City Secretary at 956-943-2682 at least 24 hours prior to the scheduled meeting to make proper
        arrangements.



ORDER OF BUSINESS

 I.       CALL TO ORDER

 II.      INVOCATION

 III.      PLEDGE OF ALLEGIANCE

  IV.     PUBLIC COMMENT/OPEN FORUM: PLEASE NOTE:
            o Any person with business before the Commission, not scheduled on the Agenda as a Public
               hearing may speak to the commission.
              o    Public Comment Forms are located on the table at the entrance of the City Chambers meeting
                   Room. [For further information, contact the Office of the City Secretary]
              o    Public Comment Forms must be filled out and presented to the City Secretary no later than fifteen
                   (15) minutes prior to scheduled start of the meeting, to be considered and recognized.
              o    The speaker must state his/her full name before speaking.
              o    There is a three (3) minute time limit per speaker.
              o    Public Comment Forms are not accepted after 6:45 p.m.
              o    PowerPoint Presentations are not conducted during the public comment period.




                                                                           1
V.     COMMENT BY CITY COMMISSION AND CITY MANAGER:
      Any member of the City Commission and the City Manager may comment on any matter and receive
      information from staff about the current city position on any matter, but the City Commission will not take
      formal action.


VI.    NEW BUSINESS


      1.    Discussion and potential action to approve Resolution No. 05-06-2015-01: A Resolution of the City
           Commission of the City of Port Isabel, Texas, to the Federal Aviation Administration regarding the
           Discontinuation of Instrument Approach Procedures.
           [City Manager, Edward Meza]

      2.    Discussion and potential action to approve the city attorney's and city official's selection of outside
            counsel to represent or act as counsel for the city and/or city officials named as defendants in
            pending and/ or threatened litigation, and special counsel to be selected by City Manager to
            investigate along with the City Attorney and/ or prosecute potential city charter violations, and other
            matters, and to approve compensation for all such special and/ or outside counsel as per General
            Provisions 38.01 City's Liability for Attorney fees incurred by City Commissioners.
           [City Manager, Edward Meza]

      3.    Discussion and potential action to amend and change the rental and rate policies concerning
            beverages, food and rental items for the Port Isabel Event & Cultural Center.
           [City Manager, Edward Meza]


VII. ADJOURNMENT


      CE R T I F I C A T I 0 N

      I certify that the above notice of a Special Meeting of the City of Port Isabel Texas is true and correct;
      and that I posted such notice on the bulletin board. A place convenient and readily accessible to the
      public on the 2nd day of May 2015 at 7:45 a.m., in accordance with the Texas Open Meetings Act (Texas
      Government Code: §551.041- §551.050).




      UIY !:>tLK.tiAKY
      CITY OF PORT ISABEL, TEXAS


      CERTIFICATION OF REMOVAL

      I certify that the agenda of items to be considered by the City Commission was removed by the City
      Secretary's Office from the Port I sabel City Hall bulletin area on the _ _ day of    , 2015.



      Office of the City Secretary




                                                            2
             ' MINUTES OF A SPECIAL MEETING OF THE CITY OF PORT ISABEL COMMISSION

DATE:                                May 06 2015
TIME:                                6:00p.m.
PLACE:                               City Hall Chambers i\Ieeti.ng Room
MEMBERS PRESENT:                     Joe E. \ 'ega, ::-- Iayor
                                     J uan Jo se"]]" Z amora, Commissioner Place No. 1
                                     ;\!aria Jc J c~u~ "i\ [j" Garza, Comtni>Sioncr Place No. 2
                                     i\ Iartin C. Cannt, Commissioner Place No.3
                                     G uillermo "Memo" Torres, Commissio ner No.-+
                                     City .-\ttorney Robert Collins
                                     Edward i\Ieza, City Manager
                                     Rene N ava, Finance Director
                                     Susie .-\ lcocer, City Secretary

MEMBERS ABSENT:                        'one


ALSO PRESENT:                        Pilar Cantu, E lizbeth 'i'ela, ::-- Iaria .-\lmaguer, ::--Gchelle .-\ n.n Barreiro, Jeffery ::--Iartin.ez, ::-- Ielissa
                                     .-\ lfo nso, To mmie Elimn, D eulby Ray Cisneros, Dante Delgadillo, 'i' icto r Gonzalez,:\ndrea
                                     Fazion and Diane Oleary

ORDER OF BUS INESS

L        CALL TO ORDER
         Mayor Joe E. \ 'ega called the meeting to order at 6:00 pm.

II.      INVOCATION
         Commissioner ::-- Iaria de Jesus " MJ" Garza gave the invocation.

IlL      PLEDGE OF ALLEGIANCE
         City Commission led the Pledge of .-\Llegiance.

IV.      PUBLIC COMMENT / OPEN FORUM: PLEASE NOTE:
         o   Any person with business before the Commission, not scheduled on the Agenda as a
            Public hea ring may speak to the commission.

         o    Public Comment Forms are located on the table at the entrance of the City Chambers m eeting Room.
              [For further information, contact the Office of the City Secretary]

         o    Public Comment Forms must be filled out and presente d to th e City no later than fifteen (15) minutes
              prior to sc heduled start of the meeting, to be considered and recognized.

         o    The speaker mu st state his/her full n ame before speaking.

         o    There is a three (3) minute rime limit pe r speaker.

         o    Public Comment Forms are not accepted after 5:45 p.m.

         o    Powe rPoint Presenta tions are not conducted during the public comment period.
             Ra fael Salazar approached the City Commission about d1e real dangers of d1e gas plants been built on
             Hwy 48. He stated that it poses lo t dangers like explo sions and will be using different gases. He
             recommends not letting d1em built the machinery.
             Robert Rodrigues approached the City Commission o n d1e Lagtma ::--Iadre Boys & Girls. He let the City
             Commission knows he was the new Chief Professional Officer for d1e Laguna ~ I adre Boys & G irls Club.
             He would like to be place on ilie agenda for a Regular i\ Ieet:ing of the Po rt Isabel City Commission to ask
             fo r assistance wid1 fimding of utilities and related cost.
          D aniel Salaza r approached the City Commission on a building permit issued by th e City of Port I sabel.
          H e stated he h ad requested a permit from the City and when th ey were half way done on the job and a City
     Building
         Inspecto r told him that he needed to tear off the windows and block because he needed to install the doors first and
         that was going to cost him a lot to do tlus.

V.      COMMENT BY CITY COMMISSION AND CITY MANAGER:
     Any member of the City Commission and the City Manager may comment on any matter and receive
     information from staff about the current city position on any matter, but the City Commission will not take
     formal action.
     Commissioner Juan Jo se"]]" Zamo ra asked if he could comment lew Business Item No. 2. City .-\ttorney Robert
     Collins replied you can comment b u t not deliberate on d1e Item. Commissioner J uan Jose "JJ" Zamora stated to hire
     outside Counsel to pro secu te is also a viola cion. H e stated he would vote against to spend money to hir e outside
     attorneys to pursuit poli tical agenda the ;\fayor Joe E . \ 'ega, Comnussio ner ;\Iaria de Jesus ".\I]" G arza and
     Commissioner G uillermo "Mem o" Torres money that d1e city doesn't have and can be used for repairing streets. H e
     stated that o n the City Charter it sta tes tl1at tl1e :..Iayor and City Commissioners should not be in deb t to the City. He
     asked if tl1at mean s if you owe property taxes and trash pickup fees does tlus mean that you are going to be prosecuted
     by professional coLmsel that is a violation to the City Charter. Is the special CoLmscl prosecuting those Commissioners
     tl1at ;\Iayor and the majority of the City Comnussion wants them to prosecute. Commissioner Zamora also stated that
     on the City Ch arter it states that the ;\Iayor or City Commission shall not hold any otl1er public office of emohm1ent he
     stated tha t the l\Iayor holds and office witl1 tl1e Cam eron County and gets paid by them his going to be prosecuted by
     tl1e Special Counsel or will the :..Iayor only be prosecured only if tl1e majority City Commissioner want to prosecu te. He
     also s tated that on the City Charter it also states tl1at shall not be in terested in the profits or emolwnents o r any contract,
     job, work o r ser vice for the City of Po r t I sabel, o r in terested in the sale or lease to or by tl1e City o f any property, real or
     personal he asked does tlus mean all tl1e City Commission tl1at does business with the City will be prosecuted including
     Commissioner Guillermo ";\ Iemo" Torres or is the only Commissioners iliat are in the minority. H e stated what about
     th e fact tha t Comnussioner Torres sold property to tl1e city th at m eans he gets prosecuted to. \'\.'hat if tl1e city has
     contracted or entered into an Interlocal :\greement with tl1e Cmmty or the county uses city p roperty does that means
     tl1at the l\ Iayo r wo rks fo r rl1e Cmmty is he interested on contract so there fo r he will be prosecuted. H e stated that d1e
     City Commissio n should no t be spending money we don't have to do after a political opponen t of a majority of the City
     Commission it will not only be wrong but it will end up spending lo ts of moner on legal actions in court.
     Comnussioner ;\Iaria de Jesus ";\I]" Garza asked d1e City _\ttorney Robert Collins how rl1e mitigation went on tl1e
     Brown sYille .\nnexa cion. Robert Collins show the City Commissio n which areas the City o f Port Isabel will be getting
     back. He stated that tl1ey are nego tiating with Brownsville in stages. Stage 1 is wh at area Brownsville would see tl1at is
     given up any claim to go forward in tl1e future. \'\.11at tl1ey h ave com e to at this poin t the prelirnina r ~· persons are subj ect
     to Brownsville Comnussion approval the first stage is further South where tl1e boat ramp, park area and fishing area
     along Hwy 48 and all the way to the no r th bow1dary o f Brownsville ship channel nmning all the way up to the end of
     the north to rl1e end o f tl1e land on the no rth botmdary of the Brownsville slup channel. Brownsville will give up the
     land forever i.n this area. He sta ted this is the first stage and it will be submitted to the Po rt Isabel City Commission for
     approval. Commissioner Juan Jose "JJ " Zamo ra stated tha t the ;\ Iayor went to Brownsville to make a deal witl1
     Brownsville on the ann exation. Comnlission Z amora stated rlu t he didn't wan t to make a deal with Brownsville it as
     illegal what Brownsville had done. Commissioner Z amora stated that d1e :..Iayor didn't give up he went to :\us tin to
     speak to Sena tor Lucio and Rep resentative O liveira to place him on the committee to vote Brownsville back he spent tax
     payers money doing tlnt. Commissioner Zamora sta ted that it took the Mayor a year to agree to take Brownsville to
     court. Comnussioner Juan Jose "JJ" Zamora commented that tl1ey ;\Iayor is now taking all the credit.
     ;\fayo r Joe E. \ 'ega stated fo r tl1 e record Commissioner Zamora has given false inform acion like he has always done in
     tl1e past. :-Iayor stated when they appro ached the city of Brownsville to negotiate on rl1e ETJ they all agreed as a
     co uncil on the botmdaries tlut rl1e City of Port Isabel wanted. Brownsville disagreed with it. ;\fa yo r stated they \Vent to
     knock on doors again Commissioner Zamora also app roved for tl1em goin g to .-\ustin it will reflect o n tl1e minutes to
     figh t for the E TJ so Po rt Isabel can grow. I-Ie stated tl1ey want to tl1e House Committee and it passed 5 to 0 vote and
     also went to rl1e Senate Committee and it passed -1- to 0 vote. .\ !so went to d1e local and uncontested agenda at tl1e las t
     minute tl1e 11 rh hour Lieutenant Governor D ewhurst pulled it ou t. Mayor stated that Brownsville had a lobbyist and
     Port Isabel had limited resources. ;\fayo r stated he doesn't know why Lieutenant Governor Dewhurst pulled it out.
     Commissioner Zamora sta ted rl1ar Representative O liveira is from Brownsville and probably has m ore pull than tl1e
     i\Iayor. ;\Iayor responded rl1at he is not going to blame Represen tative O liveira o r Senato r Lucio fo r Lieutenant
     Governor Dewhurst pulling it out they were fighting for Port Isabel to get back tl1eir E TJ. ;'\ Iayor stated all rl1e
     accusations that Commissioner Zamora are all false that it is a political thing.
VI. N EW BUSINESS



   1.    Discussio n and pote ntial action to approve Resolution No. 05-06-2015-01: A Resolutio n of th e City
        Commissio n of the City of Port Isab e l, Texas, to the Federal Aviation Adminis tration regarding the
        Discontinu ation of Ins trument Approach Procedures. [City Manager, E dward Meza]
        Commissio ner ?\ [aria de Jesus "?\I]" Garza motioned, second by Commissioner Guillermo "-:'d emo" To rres the City
        Commission voted three (3) fo r, one ( I) again st and one (1) abstain with Commissioner Juan Jose "JJ" Zamora
        abstains and Comm.issioner ;\[arcin C. Cantu voted against to approve Resolution ~o. 05-06-20 15-0 I: _\ Resolution
        of the City Commission of the City of Port Isabel, Texas, to the Federal _-\,riation .\dministration rega rding the
        D iscontinuation o f Instrument Approach Procedures. ;\lotion carried.

   2.    Discu ssio n a nd potentia l action to approve the city attorney's and city official's selec tion of outside
         counsel to represent o r ac t as counsel for the city and / or city officials n am ed as de fenda nts in p ending
         and/ or threatened litigation, and s pec ial counsel to b e selected by City Manager to investigate along with
         the City Attorney and/ o r p rosecute p otential c ity charter violations, and o ther m atters, and to approve
         co mpen sation for all such s pecial a nd / o r outside co unsel as p er General P rovision s 38.01 City' s Liability
         fo r Attorney fees inc urred by City Com missio ners. [City Manager, Edward M eza]
        Commissio ner Garza motioned second by Commissioner Torres the City Commission \'Oted three (3) for, and two
        (2) again st with Commissioner J uaJ1 Jose ''JJ" Zamora against and Commissioner ;\[artin C. Cannt ,·oted against to
        appro,·e the city attorney's and city official's selection of outside counsel to represent or act as counsel for the city
        and / o r city officials named as defendants in pending and / or threatened litigation, and special coun sel to be selected
        by City Manager to im·estigate along with the City . \ttorney and/ or prosecu te po tential city charter Yiolations, and
        other matters, and to approve compensation for all such special and/ or outside counsel as per General PrO\-isions
        38.0 I City's Liabili ty for .-\ ttorney fees incurred by City Commissioners.
        City Manager Edward ;\[eza info rmed City Co mmissio ner Juan Jose "]]" Zamora and Co mmissio ner Marcin C.
        Can nt as per rl1e City .-\trorney Robert Collins rl1cy couldn't speak to them directly. Commissioner ;\ [art:i.n C. Can tu
        co mmented that rl1ere is no State Law that gives the City Manager autho ri ty to hire outside cow1sel fo r rl1e city
        officials or city attorney without first getting approval for the City Commission. H e also commented rl1at they had
        plenty of time to have Special ;\[eet:i.ngs to approve to hire outside cotmsel. Instead you all incurred thousands of
        dollars in legal expenses that the city doesn't have. He sta ted that is wrong and illegal.
        ;\[ayor Joe E. \ ·ega asked the City .-\ttorney Robert L Collins if rl1e City is being sued and since it's in appeal and
        these attorneys that are represented the City Commission is the two Commissioners that are suing rl1e city is this
        necessary. City .-\ttorney Robert Collins replied that seeking authority on 38.0 I City Ordinances for attorney's fees
        occurred by City Commissioners. I Ie also stated that is necessary to hire outside cotmsel because rl1ey will ha,-e to
        repute all testimony rl1at has been and he will probably ha,·e to testify on all false accusations.
        Commissioner :\Iartin C. Cannt motioned, Commissioner Juan Jose "JJ" Zamora second not to hire outside cotmsel
        There was no o rl1er motion made. ;\lo tion dies.

        Commissioner i--faria de Jesus "i-IJ" Garza motioned, second by i-- Iayo r Joe E. \•ega the City Commi ssion voted
        rluee (3) for, and two (2) against wid1 Co mmissioner Juan Jose "]]" Zamora against and Commissioner Martin C.
        Cantu voted against to authorize the City .-\ ttorney to retain Michael Cowen and Frank Perez to act as additional
        counsel to represen t the City of Port Isabel related to defense o f rl1e case o f Zamo ra and Cantu vs. City of Port
        Isabel et al., and to determine th at this invo lves rl1e interests of rl1e City and that the actions made the basis of rl1e
        lawsuit were tmdertaken in good fairl1 \~thi11 tl1e scope of official duty and to pay a retainer to each such cow1sel in
        the sum o f $2500.00, against which th eir hourly fees, at S200/ hom, and the expenses, will be charged and such
        retainer will be supplemented monthly so each such counsel retains 52500 retainer balance at all times, and against
        which their final billing will be charged witl1 any balance rl1en due to be paid by tl1e City.
         :\fotioned carried.

         Commissioner :\[aria de Jesus ":\I]" Garza mo tioned second by :\Iayor Joe E. \·ega City Commission voted rwo(2)
        for, o ne (1) abstain and rwo (2) against \~th Commissioner J uan Jose "JJ" Z amora against and Commissioner
        i--fa rtin C. Cannt ,·oted against and Commissioner G uillermo "Memo" Torres abstai11 to approYe of attorney fees
        of $200.00 per hour plus expenses to Frank Perez as lawyer for Commissioner G ttillermo ":\[emo" Torres in the
        case of Zamora and Cann1 vs Port Isabel and to determine rl1at rlus invokes the interests of rl1e Cin· and t11at Iu s
        actions made the basis of rl1e lawsuit were undertaken in good fairl1 '~thin rl1e scope of tl1is official duty. .-\fter all
        it was a pu blic vote in a public meeting by a city official acting as set for rl1 in rl1e City Charter.
            i\Iayor Joe E. \ 'ega motioned seco nd br Commissioner Guillermo "i\Iemo" Torres City Commission vo ted th ree (2)
            for, one (1) abstain and two (2) against with Commissioner Juan Jose "JJ" Zamora against and Commissioner
            Martin. C. Can tu voted against and Commissioner i\Iaria de Jesus "i\Ij" Garza abstain to approve payment of
            attorney's fees at $200.00 per hour plus expense to i\I.ichael Cowen as lawyer for Commissioner Maria de Jesus
            "i-.IJ" Garza in the case of Zamora and Cantu vs Port Isabel and to determine that this invoh·es the interest of the
            City and that her actions made th e basis of the lawsuit were undertaken in good faith within the scope of her
            official du ty.
            Commissio ner i\ Iaria de Jesus "i-.IJ" Garza motioned second by Commissioner Guillermo "i\Iemo" Torres City
            Commissio n voted t:wo(2) for, o ne (1) abstain and two (2) against witl1 Conunissioncr J uan Jose "JJ" Zamora
            against and Commissioner i\Iartin C. Cantu voted against and Mayor Joe E . \ 'ega abstain to approve payment of
            attorney's fees at $200.00 per hour plus expense to i\I.ichael Cowen as lawyer fo r Mayor Joe E. \ 'ega in the case of
            Zamora and Cantu vs Port I sabel and to determine that this involves the interest of the CitY and that her actions
            made the basis of the lawsuit were undertaken in good faitl1 witllin tl1e scope of her official duty.

       3.    Discu ssion and potential action to amend and change the rental and rate policies concerning beverages,
             food and rental ite m s for the Port I sabel Event & Cultural Center. [City Manager, Edward Meza]
             Commissioner J uan Jose "]]" Zamora motioned , second by Commissioner i\ Iartin C. Can tu and all voting "aye" to
            amend and change the rental and rate po licies co ncerning beverages, food and rental item s for the Po rt Isabel Event
            & Cultural Cen ter.


   VII. ADJOURNMENT
        Commissioner J uan Jose "]]" Zamo ra motioned, second by Commissio ner i\ Iaria de Jesus "i\I]" Garza and all voting
       "aye" to adjourn at 8:00 pm.
                                                                   CITY OF PORT ISABEL, TEXAS




                                                                           Joe E. Vega, Mayor
ATTEST:




Susie Alcocer, CITY SECRETARY
CITY OF PORT ISABEL, TEXAS
          THE STATE OF TEXAS                                 §
          COUNTY OF CAMERON                                  §
          CITY OF PORT ISABEL                                §


          Juan Jose "JJ" Zamora, Sr., CITY COMMISSIONER PLACE 1                   Maria de Jesus " MJ" Garza, CITY COMMI SSIONER PLACE 2
Mart. C. Cantu, CITY COMMISSIONER PLACE 3                              Guillermo "Memo" Torres, CITY COMMISSIONER PLACE 4

                                                             Joe E. Vega, MAYOR


                                   NOTICE OF A REGULAR MEETING
                              OF THE PORT ISABEL CITY COMMISSION
                                                      NOTICE IS HER.EBY GIVEN
               Pursuant to Chapter 551, Title 5 of the Texas Government Code, the Texas Open Meetings Act, notice is hereby
               given that the Port Isabel City Commission in accordance with Article II, Section 2.11 of the Charter of said City,
               will convene a Regular Meeting at the City Commission Chambers Meeting Room, located at 305 E. Maxan Street
               on Tuesday May 12, 2015 at 7:00 p.m. for the purpose of discussing the following items:

NOTE.:        The Qty Comm.tsslon of the City of Port Isabel reserves the tight to dlscuss a.ny items in Closed Session whenever
              authorized under the Texas Open Meetings Act, Chapter 551. of the Texas Government Code, The City
              Comm.issiQn may discuss the item.s on this agenda in any order.

         The City of Port Isabel does not discriminate on the basis of disability in the adm ission of, access to, treatment of , or employment
         in its programs, activities, or public meetings. Any individual with a disability in need of an accommodation is encouraged to
         contact the Office of the City Secretary at 956·943·2682 at least 24 hours prior to the scheduled meeting to make proper
         arrangements.



ORDER OF BUSINESS

  I.       CALL TO ORDER

  II.      INVOCATION

  III.      PLEDGE OF ALLEGIANCE

  IV.      PUBLIC COMMENT/OPEN FORUM: PLEASE NOTE:
             o Any person with business before the Commission, not scheduled on the Agenda as a Public
                hearing may speak to the commission .
               o    Public Comment Forms are located on the table at the entrance of the City Chambers meeting
                    Room. [For further information, contact the Office of the City Secretary]
               o    Public Comment Forms must be filled out and presented to the City Secretary no later than fifteen
                    (15) minutes prior to scheduled start of the meeting, to be considered and recognized.
               o    The speaker must state his/ her full name before speaking.
               o    There is a three (3) minute time limit per speaker.
               o    Public Comment Forms are not accepted after 6:30 p.m.
               o    PowerPoint Presentations are not conducted during the public comment period.




                                                                            1
V.     COMMENT BY CITY COMMISSION AND CITY MANAGER:
      Any member of the City Commission and the City Manager may comment on any matter and receive
      information from staff about the current city position on any matter, but the City Commission will not take
      formal action.

VI.    CANVASSING OF THE SPECIAL ELECTION RETURNS:
          a.       Discussion and potential action to approve Resol ution 05-12-15-01: A Resolution declaring the
                   results of the City's General Election of May 9, 201 5 and approving other election matters
                   including ballots ordered and ballots used for Early Voting and Election Day.
                   [City Secretary, Susie Alcocer]
                  Discusi6n y posible accion para aprobar Ia Resolucion 05-12-15-01 : Una Resoluci6n de Ia
                  Comision de Ia Ciudad de Puerto I sabel y ordeno que una Elecci6n General se llevara a cabo el
                  dfa 9 de Mayo del 20 15 en Ia Ciudad de Port Isabel, Tejas con el prop6sito de elegir a dos
                  miembros a Ia Comision de Ia Ciudad de Port Isabel.

          b.        I ssuance of Cert ificate of Election ; Administer Statement of Elected Officer to City
                    Commissioners; and Administer Oath of Office to newly elected City Commissioners.
                             Commissioner Place 3 [Conducting the Oath of Office]
                             Commissioner Place 4 [Conducting the Oath of Office]

          c.        Selection of a Mayor Pro-Tempore.



VII. ADJOURNMENT


      CE R T I F I C A T I 0 N

      I certify that the above notice of a Regular Meeting of the City of Port Isabel Texas is t rue and correct;
      and that I posted such notice on the bulletin board. A place convenient and readily accessible to the
      public on the s th day of May 2015 at 5:00 p.m., in accordance with the Texas Open Meetings Act (Texas
      Government Code: §551.041 - §551.050).




      Ul't     ~.I:.LKI::.L-\ 1                MINUTES OF A REGU LAR M E ETING OF THE CITY OF PORT ISAB E L COMMISSION

DATE:                                  May 12,20 15
T IME:                                 7:00 p.m.
PLACE :                                City Hall Chambers ;\ [eeting Room
ME MBERS PRESENT:                      Joe E. \'ega, :-Iayor
                                       ;\[aria tle Jesus ",\lj" Garza. Commissiom:r Place 1\:o. 2
                                       Juan Jo~e "JJ" Zamora. Commi~~ioncr No. I
                                       ;\Iarti.n C. Cannt, Commissioner Place 1\io. 3
                                       Edward ~Ieza, City ~Ianager
                                       Susie .-\lcocer, City Secretary
                                       Rene ~ ava, f-inance Director

ME MBE RS ABSENT:                      Guillermo ";\Iemo" Torres, Commissioner 1 · o ...t




ALSO PRESENT:                          Ron & Cecelia Bliss, Tommie Elilun :\ndrea Fazioli, Da"id \\'o ol\'erton,   ~feli ssa   .-\lfonso,
                                       Rick \\'e lls, G lenda Stafford, \\lurey T homas, Gary & Ellen Snyder

ORDE R OF BUSINESS

I.        CALL TO ORDER
          ~fayorjoe E. \ 'ega called the meeting to o rder at 7:00pm.


II.       INVOCATION
          Commissioner ;\[aria de Jesus ";\I]" Garza gave the invocation.

IlL       PLEDGE OF ALLEGIANCE
          Comnussioner .\Iartinez's Family led the Pledge of .-\llegiancc.

IV.       P U BLIC COMMENT / OPE N F ORU M: PLE ASE NOT E:
          o     Any person with business b efore the Commissio n, no t scheduled on the Agenda as a
               Public hearing m ay speak to the commissio n.

          0       Public Comment Forms a re located o n the table a t the entrance of the City Cha mbe rs m eeting Room.
                  [For further information, contact the Office of the City Secreta ry]

          o       Public Comment Forms must b e filled out and p resente d to the Ci ty n o late r tha n fifteen (15) mi nutes
                  prio r to schedule d start of the m ee ting, to b e considered and recog nized.

          o      The speaker mu st sta te his/ her full n am e b efo re speaking.

          0      There is a three (3) minute time limit p e r s peaker.

          o       Public Comment Forms are no t accepted after 6:45 p .m.

          o        PowerPoint Presentatio ns are n ot conducted during the public comment pe rio d.
              · o O pen Forwns                                              1


v.                                COMME NT BY CITY COMMISSION AND CITY MANAGE R:
          Any m embe r of the City Commission and the City Manag er m ay co mment o n any m atte r and receive
          info rm ation from staff about the c urrent c ity p osition on any matter, but the City Commissio n will not take
          fo rmal ac tion.
          Commissioner Ma rtin C. Cann1 thanked everyone from the Cantu Family for joi.tling them to make sure they were heard.
          No only heard bur also set the record straight with a straight message of right is right no matter rl1e sacrifice. .-\!so
          thanked everyone for rl1eir support and votes wid10ut them it co uldn't have happened.
        Commissioner Juan Jose ''JJ" Zamora, concord with Com.m issioner {llartin C. Cantu and also stated that d1e people have
        spoken out. He is very grateful for the support and will do d1e best for the community. H e hopes d1at more your people
        join some of the city committees.

        Commissioner ;\Iaria de Jesus "i\Ij " Garza stated it took the Community to speak o ut and she respects d1a t and
        congratulated the new Candidate Jeffery David .\Iartinez.
        i\Iaror Joe E. \ 'ega congratulated Jeffery David :\Iartinez and conunented that d1ey all need to work together.
        Ci ty i\Ianager Edward i\Ieza also congratulated Jeffery D avid :\Iartinez.

VI.                             CANVASSING OF THE REGULAR E LECTION RETURNS:
            a.    Discussion and potential action to approve Reso lution 05-12-15-01: A Resolution declaring the results
                  of the City's General E lection of May 9, 2015 and approving other election matters including ballots
                  ordered and ballots used for Early Voting and Election Day.
                  [City Secretary, Susie Alcocer]
                 Disatsion y posible accion para aprobar /,a R esolucion OJ-12-15-01: Una Resoludon de Ia Comision de Ia
                 Ciudad de P uerto Isabely ordeno que una Elect-ion General se llevara a cabo el dia 10 de Mayo del 201Jen la
                 Ciudad de Port Isabel, Tejas con el proposito de elegir a tres m iembros a Ia Com ision de la Ciudad de Port
                 Isabel.
                 There was no mo tio n taken for this item i\Iayor Joe E. \ 'ega didn't ask for a mo tion and went to next item.

            b.     Perform and Conduct Oath of Office for newly elected officials.
                 Commissioner Place 3 [Oath conducted by Attorney Gilbert Hinojosa]
                 Judge .-\ ttorney Gilbert Hinojosa conducted the oath of office to Commissioner Place 3 :\Iartin C. Cantu.
                 Commissioner Place 2 [Oath conducted by Judge Benito Ochoa)
                 J udge Benito Ochoa conducted the oath of office to Commissioner Place 4 Je ffery David i\ Iartinez.

            c.    Selec tion of a Mayor Pro-Tempore.
                 Commissioner J uan Jose "JJ" Zamora motioned, second by Commissioner Jefferr David Martinez and all
                 votin g "aye" to appoin t Commissioner i\Iartin C. Can tu as {llayor Pro-Temp




VII.   ADJOURNMENT
         Co mmission :\Iaria de Jesus ":\I]" Garza mo tioned, second br Commissioner Juan Jose "JJ" Zamora and all
         vo ting "aye" to adjourn at 7:26 pm.



                                                                         CITY OF PORT ISABEL, TEXAS




                                                                          Joe E. Vega, Mayor
ATTEST:




Susie Alco cer, CITY SECRETARY
May 14,2015

Edward P. Meza
City of Port Isabel
305 E Maxan St
Port Isabel TX 78578

Susie Alcocer
City of Port Isabel
305 E Maxan St
Port Isabel TX 78578
                                                                                Via Hand Delivery
Dear Mr. Meza and Ms. Alcocer,

This letter is to call for a special meeting of the City Commission of the City of Port Isabel, for
Tuesday, May 19, 2015 at 7:00pm at the City Hall, pursuant to Section 2.02 of the Port Isabel
City Charter.

The following is the agenda for this meeting, and should be posted in the order and form set out
here:

 1.     Call to Order; Roll Call.

2.      Invocation.

 3.     Pledge of Allegiance.

 4.     Public Comment/Open Forum

 5.     Consideration and possible action to terminate any non-employee contractual relationship
        for legal services between Robert Collins, or any affiliated entity, and the City of Port
        Isabel, effective immediately.

 6.     Consideration and possible action to vacate any finding by the Port Isabel City
        Commission on April 13, 20 15 that Martin Cantu and J.J. Zamora were disqualified from
        office, and to rescind any action taken to remove them.

 7.     Consideration and possible action to rescind approval of the retention of outside counsel
        to represent the city and members of the city commission in pending and/or threatened
        litigation, and to rescind approval to pay any fees incurred by outside counsel, effective
                     May 6, 2015, consistent with a finding under Ordinance Number 364 that the pending
                     and/or contemplated litigation to which members or former members of the city
                     commission may be a party does not arise from actions taken for or on behalf of the city,
                     and further finding that such fees are not reasonable.

 8.                  Consideration and possible action to rescind approval of the retention of outside counsel
                     to investigate and/or prosecute potential violations of the city charter, and other matters.

 9.                  Consideration and possible action to appoint a city attorney.

  10.                Executive Session; Closed Session

                     A.        To deliberate the appointment, employment, evaluation, reassigrunent, duties,
                               discipline, or dismissal of the city attorney, pursuant to the Texas Open Meetings
                               Act, Section 551.074 (1)(a).
                     B.        To deliberate the appointment, employment, evaluation, reassignment, duties,
                               discipline, or dismissal of the city manager, pursuant to the Texas Open Meetings
                               Act, Section 551.074 (l)(a).
                     C.        To deliberate the appointment, employment or duties of an interim city manager,
                               pursuant to the Texas Open Meetings Act, Section 551.074 (1)(a).

      11 .            Open S ession

                      A.       Action relative to executive session.
                      B.       Action relative to executive session.
                      C.       Action relative to executive session.

      12.             Adjourn.

      You are hereby directed to post this meeting in conformity 'Nith the requirements of the Port
      Isabel City Charter and the Texas Open Meetings Act, and to distribute notice of this meeting to
      the members of the City Commission .

...--Sincerel)t,

  r
   .
               •
                           .
                           I
                               C       )
                                       I
                                                                 0
                                                                             .r .I , ·            ·( ·/'f
                                                                                                        -r


  'J
  t      Y }I
         l.'. _..\
                           1
                       ,·_/~
                         - .       I
                                           r
                                           .r_~
                                               ::
                                                            '
                                                    L: ('" & )   '
                                                                     ,   J
                                                                             .   .   _-'( ( :.( -:.::- ~ '-
                                                                                                            J ,·
                                                                                                                   (

      JuA..l\J-}OSE.,.J.L2AMORA                                      Iv'lARTIN C. CANTU
      City£-ohunissioney, Place 1                                    City Commissioner, Place 3
THE STATE OF TEXAS§
COUNTY OF CAMERON §
CITY OF PORT ISABEL §

                            NOTICE OF A SPECIAL MEETING
                        OF THE PORT ISABEL CITY COMMISSION

                                 NOTICE lS HEREBY GIVEN

Pursuant to Chapter 551 , Title 5, of the Texas Government Code, the Texas Open Meetings Act,
notice is hereby given that the Port Isabel City Commission in accordance with Article Il,
Section 2.11 of the Charter of said City, will convene a Special Meeting at the City Commission
Chambers Meeting Room, located at 305 E Maxan Street, on Tuesday, May 19,2015 at 7:00pm
for the purpose of discussing the following items:

NOTE: The City Conunission of the City of Port Isabel reserves the right to discuss a11y item in
Closed Session whenever authorized under the Texas Open Meetings Act, Chapter 551, of the
Texas Government Code. The City Commission may discuss the items on tllis agenda in any
order.

The City ofP01t Isabel does not discriminate on the basis of disability in the admission of, access
to, treatment of, employment in its programs, activities, or public meetings. Any individual with
a disability in need of acconm1odation is encouraged to contact the Office of the City Secretary
at 956-943-2682 at least 24 hours prior to the scheduled meeting to make proper arrangements.

ORDER OF BUSINESS

I.     CALL TO ORDER

Il.    INVOCATION

III.   PLEDGE OF ALLEGIANCE

IV.    PUBLIC COM1v1ENT/ OPEN FORUM

Please Note:

-Any person with business before the Commission not scheduled on the Agenda as a Public
Hearing may speak to the commission.
-Public Comment Forms are located on the table at the entrance of the City Chambers Meeting
Room. (For further information, contact the Office of the City Secretary).
-The speaker must state his or her full name before speaking.
-There is a tlu-ee (3) minute time limit per speaker.
-Public Comment Forms are not accepted after 6:45 pm.
-PowerPoint presentations are not conducted during the public comment period.
V.     NEW BUSINESS

1.     Consideration and possible action to term inate any non-employee contractual relationship
       for legal services between Robet1 Collins, or any affiliated entity, and the City of Port
       Isabel, effective immediately.

2.     Consideration and possible action to vacate any finding by the Port Isabel City
       Commission on April 13, 2015 that Mrutin C. Cantu and Juru1 Jose "J .J." Zamora were
       disqualified from office, ru1d to rescind any action taken to remove them.

3.     Consideration and possible action to vacate any finding by the P011 Isabel City
       Commission on April 13, 2015 that Mrutin C. Cantu and Juan Jose "J.J". Zamora were
       disqualified from office, and to rescind any action taken to remove them.

4.     Consideration and possible action to rescind approval of the retention of outside counsel
       to represent the city and members of the city commission in pending and/or threatened
       litigation, and to rescind approval to pay any fees incuned by outside counsel, effective
       May 6, 2015, consistent with a finding w1der Ordinance Number 364 that the pending
       and/or contemplated litigation to which members or former members of the city
       commission may be a party does not arise from actions taken for or on behalf of the city.
       and further finding that such fees are not reasonable.

5.     Consideration and possible action to rescind approval of the retention of outside counsel
       to investigate and/or prosecute potential violations of the city chatter, and other m atters.

6.     Consideration and possible action to appoint a city attorney.

7.     Consideration and possible action to approve Resolution No. 05-19-1 5-01: A Resolution
       by the City Commission of Port Isabel, Texas to appoint or re-appoint one (l) member to
       the Port Isabel Economic Development Corporation Board. (Commissioner Jeffery David
       Martinez)

VI.    EXECUTIVE SESSION; CLOSED SESSION

1.     To deliberate the appointment, employment, evaluation, reassignment, duties, discipline,
       or dismissal of the city attorney, pursuru1t to the Texas Open Meetings Act, Section
       551.074 (l)(a).
2.     To de liberate the appointment , employment, evaluation, reassignment, duties, discipline,
       or dismissal of the city manager, pursuant to the Texas Open Meetings Act, Section
       551.074 (l)(a).
3.     To de liberate the appointment, employm ent or duties of an interim city manager.
       pursuru1t to the Texas Open Meetings Act, Section 55 1.074 (l)(a).

VII.   ACTION TAKEN FROM CLOSED SESSION; IF ANY

1.     Action relative to executive session.
2.      Action relative to executive session.

3.      Action relative to executive session.

VIIl.   ADJOURNMENT OF MEETING

CERTIFICATI ON

I certify that the above notice of a Special Meeting of the City Commission of the City of Port
Isabel, Texas is true and con·ect; and that I posted such notice on a bulletin board at City Hall, a
R_l~~convenient and readily accessible to the public on the 16th day of May. 2015 at
n.:.::lJ_~pm, in accordance with the Texas Open Meetings Act (Texas Government Code. §
551.041-~51.050).




CERTIFICATION OF REMOVAL

I ce11ify that t he agenda of items to be considered by the City Conm1ission was removed by the
City Secretary's Office from the P011 Isabel City HaLl bulletin board on the _ _ day of
- - - - --          ' 2015.



Office of the City Secretary
Exhibit E
ARTICLE II: MUNICIPAL GOVERNMENT                                                http://www .amlegal.com/alpscri pts/ get-con tent .aspx


           Print


                                          Port Isabel , TX Code of Ordinances



                           ARTICLE II : MUNICIPAL GOVERNMENT


         SECTION 2.01 MAYOR AND COMMISSIONERS.

           The governing body of the City of Port Isabel shall consist of the City Commission, which shall
         be composed of a Mayor, and four Commissioners, one of whom shall be designated as
         Commissioner No. l, one as Commissioner No. 2, one as Commissioner No. 3, and one as
         Conunissioner No. 4 .


         SECTION 2.02 QUALIFICATIONS.

            The Mayor and each Commissioner shall be citizens of the United States, and have resided in the
         State of Texas for a continuous period of two (2) years and in the City of P01t Isabel, Texas, for a
         continuous period of one year, and have attained the age of twenty-one (2 1) years at the time of
         filing as a candidate for such position; and shall have the other qualifications as provided for
         candidates; in the State Election Code. The Mayor, Conm1issioners, and other officers and
         employees shall not be indebted to the City, save and except for ad valorem taxes in the current
         year, and the previous year only, but with such ad valorem taxes and any other indebtedness owed
         to the City to be timely paid (otherwise constituting a disqualifying indebtedness hereunder); shall
         not hold any other public office of emolument, except the office of Notary Public, and shall not be
         interested in the profits or emoluments or any contract, job, work or service for the City of Port
         Isabel, or interested in the sale or lease to or by the City of any property, real or personal. If the
         Mayor or any City Commissioner fails to maintain, the foregoing qualifications, or shall be absent
         from tlu·ee consecutive regularly scheduled meetings, the City Commi ssion shall at its next
         regularly scheduled meeting declare a vacancy to exist and shall fill said vacancy as set forth in
         Section 2.03 of this Charter. A ll such qualifications and requirements shall be fully complied with
         by any prospective candidate for the position of Mayor or Commissioner at the time of filing for
         election. Any officer or employee of the City who shall cease to possess any of the qualifications
         herein required shall fotthwith forfeit his or her office and any such contracts in which any officer
         or employee is or may become interested may be declared void by the City Commission. Any
         violation, of this Section shall be a misdemeanor, and on conviction for such violation, such office
         or employment shall be forfeited.


         SECTION 2.03 VACANCIES OF MAYOR OR COMMISSIONERS.

           When a vacancy occurs in the City Commission, the remaining members of the City Commission
         shall, within ten ( I 0) days, appoint a qualified person to fill the unexpired tetm. However, the City
         Commission shall not appoint more than one Conunissioner in any twelve month period, and in the



1 of 3                                                                                                                717/ 15, 4: II PM
ARTICLE II : MUNI CIPAL GOVERNMENT                                            http://www .am legal.com/al pscri pts/ get -content .aspx



          event that two vacancies occur within any twelve (12) month period, the City Commission shall
          call a special election to fill the second (or more) vacancies so occurring.


          SECTION 2.04 COMPENSATION OF MAYOR AND COMMISSIONERS.

            The Mayor shall receive for his services the sum of One Hundred Dollars ($1 00.00) per month
          and each of the four City Commissioners shall receive the sum of Fifty Dollars ($50.00) per month
          for their services on the City Commission.


          SECTION 2.05 DUTIES AND POWERS OF MAYOR.

            The Mayor of the City shall be the presiding officer of the Commission. The Mayor shall be
          entitled to vote as a member of the Commission, shall sign all ordinances, resolutions, and financial
          statements, and shall be the chief executive officer of the City and exercise all powers and perform
          all duties imposed upon the Mayor by this Charter and by the Ordinances of the City.


          SECTION 2.06 DUTIES AND POWERS OF MAYOR PRO-TEMPORE.

            In the absence of the Mayor, a Mayor Pro-tempore shall act in the Mayor's place and stead. At the
          next regular meeting of the City Commission after each election of a Mayor and/or Commissioners,
          one of such Commissioners shall be elected Mayor Pro-tempore by a majority vote of the
          Comm issioners. In the absence of both the Mayor and the Mayor Pro-tempore, a presiding Mayor
          Pro-tempore shall be elected by a majority vote of the Commissioners present. In the absence of the
          Mayor, the Mayor Pro-tempore shall be charged with the same duties of the Mayor, shall be entitled
          to the same rights and privileges of the Mayor and shall be subject to the same restrictions and
          limitations of the Mayor as provided for in this Charter and by the laws of the State of Texas.


          SECTION 2.07 DUTIES AND POWERS OF COMMISSION.

            The Commission shall enact all Ordinances and resolutions and adopt all regulations, and
          constitute the legislative body of the City. The Commission and the Mayor shall constitute the
          governing body of the City with all the powers and authority herein granted.


          SECTION 2.08 MEETINGS OF THE CITY COMMISSION.

             The City Commission shall hold at least two regular meetings in each month at a time to be set by
          it as may be necessary for the transaction of the business of the City. All meetings of the City
          Conuni ssion shall be public and shall be held at the City Hall, except that the City Commission
          may designate another place for such meetings after publishing due notice thereof in one issue of a
          newspaper in general circulation in the City of Port Isabel. The Mayor or any two members of the
          City Commission may call special meetings of the City Commission at any time. Notwithstanding
          anything herein to the contrary, the City Commission may also hold executive sessions (which are
          closed to the public) and workshops as needed from time to time, so long as the same are held in


2 of 3                                                                                                               717/15 , ··t II PM
ARTICLE II: MUNICIPAL GOVERNMENT                                             http://www .amlegal.com/al pscri pts/get-content .aspx


         accordance with the laws of the State ofTexas.


         SECTION 2.09 RULES OF PROCEDURES AND QUORUM.

           The City Commission shall determine its own rules of procedure, unless contrary to tllis Charter.
         Tlu-ee-fifths (3/5ths) of the qualified members of the City Conm1ission shall constitute a quorum to
         do business, and the majority vote of those present shall be necessary to adopt any Ordinance or
         Resolution. Minutes of the proceedings of all meetings of the City Conm1ission shall be kept, and
         any citizen may have access at all reasonable times to said records.


         SECTION 2.10 INVESTIGATION BY CITY COMMISSION.

           The City Conu11ission may investigate the financial transaction of any office or department of the
         City govenunent, and the acts and conduct of any official or employee. In conducting such
         investigation, the Conu11ission may compel the attendance of witnesses, administer oaths and
         compel the production of books, papers, and other evidence, and for that purpose may issue
         subpoenas or attachments which shall be signed by the Mayor; whi ch may be served and executed
         by any officer authorized by law To serve subpoenas or other process, or any peace officer of the
         City. If any witness shall refuse to appear or to testify to any facts within his knowledge, or to
         produce any papers or books in his possession, or under his control, relating to the matter under
         investigation before the Commission, such act shall constitute a misdemeanor and shall be
         punishable by a fine not to exceed $200.00. No witness shall be excluded from testifying, touching
         hi s knowledge of the matter under investigation in any such inquiry. But such testimony shall not
         be used against him in any criminal prosecution except for petjury conunitted upon such inquiry.




3 of 3                                                                                                            717/15,4: II PM
Exhibit F
                    Af1-.._FlDA VIT OF EDWARD P. MEZA

STATE OF TEXAS                 §
                               §
COUNTY OF CANIERON                    §

      BEFORE ME, the undersigned Notary Public, personally appeared Edward

P. Meza, known to me, who being duly sworn upon his oath did depose and state

as follows:

      "My name is Edward P. Meza, and I ~m the City Manager for the City
      of Port Isabel, Texas, a Defendant and Appellant in this case. I have
      personal knowledge of the facts contained in this affidavit. The facts
      in this affidavit are all true and correct.

      "I am City Manager for the City of Port Isabel, and have been since
      2008. On May 19, 2015, Martin Cantu and JJ Zamora acted and voted
      to remove me as City Manager in retaliation for my opposition to their
      respective practice of doing business with the City in violation of the
      City Charter. However, their action and vote was directly related to
      my involvement in the matters involving them that led to this lawsuit
      and the City Commission's findings that Mr. Cantu and Mr. Zamora
      violated the City Charter through directing city employees to bring
      city vehicles to their automotive businesses for service and thereby
      qoing business with and profiting from their elected positions, all as
      specifically prohibited by the City Charter, which I told them and they
      intentionally ignored. Due to Mr. Cantu's and Mr. Zamora's direct
      interest in the votes and the relation to their personal businesses and
      profits and payments to them from the business and by being a City
      Commissioner, they were not permitted to participate in those votes
      and the votes do not count, therefore anything they moved, seconded
      or voted on is void, including their claim to have terminated me or the
      City Attorney, or to hire some other attorney such as the lawyer who
      represents Mr. Cantu or Mr. Zamora or Mr. Humberto Silva, rescind
      the vote that removed then1 from office as unqualified after they
      admitted making money fron1 doing business with the City through
      their respective auto repair businesses and any related issue.


                                          1
      Because of Mr. Cantu's and Mr. JJ Zamora's conflicts, I was never
      terminated from my position as City Manager because there was never
      a lawful vote on that issue, and I remain the rightful City Manager for
      the City of Port Isabel. Pursuant to the Port Isabel City Charter the
      City Manager serves as the Chief Executive Officer of the City
      handling day to day operations and decisions.

       I have worked with Robert Collins, the City Attorney, on the defense
      of the lawsuit filed by Martin Cantu and JJ Zamora since the
      beginning. I was subpoenaed as City Manager by Appellees and
      appeared with Mr. Collins who represented the City at the hearing on
      the Plea to Jurisdiction and Motion for Temporary Injunction. Mr.
      Collins, who has been Port Isabel's official and only City Attorney
      since 2006, was asked by me, as City Manager, to defend the City
      Charter, this lawsuit and to prosecute this Appeal. As the City
      Attorney, Mr. Collins is the only qualified lawyer, also pursuant to the
      City Charter, to represent the City in this case. At my request as City
      Manager, Mr. Collins has provided legal advice to the City on matters
      related to this lawsuit and he has been counsel of record for the City in
      this case and appeals. I never took any steps to remove Robert Collins
      as counsel for this suit and do not approve of his removal. It is my
      desire, as City Manager, and the Chief Administrative and Executive
      Officer of the City, for Robert Collins to continue to represent the
      City of Port Isabel in this litigation. Mr. Collins has lawful and actual
      authority to represent the City of Port Isabel in this lawsuit and
      appeals.

Humberto Silva is not representing the City in this case. I do not know him. I did
not hire him or request or consent to him representing the City or claiming to. He
has not contacted me regarding this litigation. He has not sought the facts of the·
case, provided any legal advice, asked for any history behind the litigation, or
sought the City's position on any matters related to the litigation. It is my
understanding that Mr. Cantu and Mr. Zamora, again by void actions, have claimed
to hire Mr. Silva to represent the City. This is incorrect. Mr. Silva does not have
any lawful authority to represent the City of Port Isabel.


      On behalf of the City of Port Isabel, as a citizen and as City Manager,
      I want to continue the defense of this lawsuit and prosecution of the


                                         2
     appeals in this case, and I insist that Robert Collins represent the City
     of Port Isabel and the City's interests in this case."


FURTHER AFFIANT SAYETH NOT.


                                      -E-dw_a_r_d   ~-==== .
     SUBSCRIBED AND SWORN TO BEFORE ME on the 21tftl.                        day of
                    2015.
~~~~~--~----------------'




                                      NOTA~  ·puBLIC, IN AND FOR
                                      THE STATE OF TEXAS




                                         3
                      "AFFIDAVIT OF MARIA DE JESUS GARZA

STATE OF TEXAS                    §
                                  §
COUNTYOFCAMERON                   §

       BEFORE ME, the undersigned Notary Public, personally appeared Maria de

Jesus Garza, known to me, who being duly sworn upon his oath did depose and state

as follows:

      "My name is Maria de Jesus Garza, and I am a Defendant/Appellant in
      this lawsuit. I have personal knowledge of the facts contained in this
      affidavit. The facts in this affidavit are all true and correct.

      "I am a City Commissioner for the City of Port Isabel and, as such, I am a
      member of the City Commission. As part of the normal business of the City
      Commission, before every meeting, a notice is posted in a public place giving
      notice to the public when the meeting is going to be held and what the agenda
      items are. City Commissioners may request consideration of agenda items.
      As per usual, a notice was posted identifying the time and agenda for the
      regularly scheduled meeting for the week of April 13, 2015, which was held
      on Monday, instead of Tuesday, that week. Regularly scheduled meetings
      are set for the 2nd and 4th Tuesdays of each month but may be changed to
      another date by the Commission or Mayor by request. The notice for April
      13, 2015 included items for discussion and vote on allegations of business
      dealings between certain Commissioners and the City, and the resulting
      violation of the City Charter, specifically related to Mr. Torres, Mr. Cantu,
      and Mr. Zamora, three City Commissioners at that time.

      The City Charter Section 2.02 prohibits City Commissioners or candidates
      for City office from having business dealings or transactions with the City.

      Mr. Cantu placed the item on that agenda to remove Mr. Torres, and that item
      was considered first. Mr. Zamora made the motion to remove Mr. Torres
      from office, and Mr. Cantu seconded it. That vote failed to pass. Then the
      next agenda items were considered, and Mr. Torres moved to remove Mr.
      Cantu and then Mr. Zamora for violating the City Charter, as they both have
      done business with the City through their respective auto repair businesses
      for service. During the discussion of these issues before the vote, Mr. Cantu
      and Mr. Zamora admitted doing business with the City in their car repair

                                            1
    businesses. The Commission voted by a majority that Mr. Cantu and Mr.
    Zamora had violated the City Charter and they were removed from their
    positions. Mr. Cantu was also a candidate for re-election at that time and,
    therefore, became ineligible to be elected.

    Mr. Cantu and Mr. Zamora obtained an order granting temporary injunction.
    I have appealed that Order; and I want that appeal heard and ruled on.

    Using the temporary court order, the one that is appealed, Mr. Cantu then
    placed agenda items for the next City Commission meeting to: 1. Terminate
    the City Manager and the City Attorney for their roles in disclosing his
    business dealings with the City and in defending the lawsuit he and Zamora
    had filed; 2. Rescind any charges or prior Commission votes finding that
    Cantu and Zamora had violated the City Charter; 3. Rescind prior vote of the
    Commission to stop further investigation into violations of the City Charter;
    and 4. Revoke prior Commission vote and approval to hire outside counsel
    to defend the lawsuit against individual members of the Commission.

    Mayor Vega made the following statement at the beginning of the Special
    Meeting they set for May 19, 2015:

       ‘The City Commission previously voted to remove Commissioner
       Juan Jose ‘JJ’ Zamora and Commissioner Martin C. Cantu from
       office. After consulting with my counsel, I believe that this removal
       was lawful. That being said, a local court has entered a temporary
       order permitting Commissioner Zamora and Commissioner Cantu to
       vote at this meeting. This is only a temporary order and, based on my
       consultation with counsel, I am appealing it. If the Court of Appeals
       or Texas Supreme Court grants my appeal, Commissioner Zamora’s
       vote will not count and everything that I anticipate will happen today
       will be undone. I also believe that Commissioner Cantu and
       Commissioner Zamora, as the persons who brought a lawsuit against
       the City, [have an] ethical conflict which should prohibit them from
       voting on matters related to that lawsuit. Any vote to remove the City
       Attorney or City Manager by Commissioner Zamora and
       Commissioner Cantu is also a violation of their ethical duty as they
       have a conflict of interest since these actions are designed to cause
       the City to abandon its right to appeal that order as well. I object to
       Commissioner Zamora voting on any matter and consider any vote he
       may make to be null and void. In relation to the items they have been
       placed on the agenda tonight, I believe they constitute a conflict of
       interest for both Commissioner Zamora and Commissioner Cantu,
       and I believe that if they vote on any such matter that their vote will

                                         2	
	
                     be illegal and null and void. That being said, I am going to comply
                     with the order of the Court and will allow Commissioner Zamora and
                     Commissioner Cantu to participate and for them to be able to claim
                     to vote subject to my pending appeal and objections. '


          Mr. Cantu and Mr. Zamora did not abstain from voting during the meeting.
          Mr. Cantu and Mr. Zamora also moved or seconded the agenda items. Mr.
          Zamora moved to vote on the termination of the City Attorney, Mr. Cantu
          seconded the vote to rescind his own and Mr. Zamora's violation of the City
          Charter, Mr. Zamora seconded the vote to stop funding for the City's
          attorneys, Mr. Cantu seconded the vote to rescind any investigation into
          violations of the City Charter, and lastly, Mr. Cantu moved and Mr. Zamora
          seconded the decision to consider hiring a new City Attorney.

          At the next meeting of the City Commission on June 1, Mr. Cantu and Mr.
          Zamora moved and voted to replace the City Attorney with their lawyer in
          this case, Gilberta Hinojosa.

          I do not want this appeal dismissed."'

FURTHER AFFIANT SAYETH NOT.



                                                  MARIA DE JESU

    SUBSCRIBED AND SWORN TO BEFORE ME on the                                        ;)..f\:::, day of
   ~ ~1.~        , 2015.


       ,,,.....,,,
  .s-~~~.'-~~~;-,.,.        CINTHIA VALDEZ
  r':~f'~ Notary Public, State of Texas
  ~~..~:;.i My Commtssion Expires
   -..-..::,{,~f~~__.:·   September 26, 2015




                                                     3
                              AFFIDAVIT OF JOE E. VEGA

STATE OF TEXAS                      §
                                    §
COUNTY OF CAMERON                   §


       BEFORE ME, the undersigned Notary Public, personally appeared Joe E. Vega, known

to me, who being duly swom upon his oath did depose and state as follows:

       "My name is Joe Vega; I am Mayor of Pmi Isabel, Texas; and I am the
       presiding member of the Port Isabel City Commission. I am also a Defendant
       and Appellant in this lawsuit. I have personal knowledge of the facts
       contained in this affidavit, and the facts in this affidavit are all true and
       correct.

      As part of the normal business of the City Commission, before every
      meeting, a notice is posted in a public place giving notice to the public when
      the meeting is going to be held and what the agenda items are. City
      Commissioners may request consideration of agenda items. As per usual, a
      notice was posted identifying the time and agenda for the regularly scheduled
      meeting for the week of April 13, 2015, which was held on Monday, instead
      of Tuesday, that week. Regularly scheduled meetings are set for the 2nd and
      4th Tuesdays of each month but may be changed to another date by the
      Commission or Mayor by request. The notice for April 13, 2015 meeting
      included items for discussion and vote on allegations of business dealings
      between certain Commissioners and the City, and the resulting violation of
      the City Charter, specifically related to Mr. Torres, Mr. Cantu, and Mr.
      Zamora, three City Commissioners at that time.

      The City Charter Section 2.02 prohibits City Commissioners from having
      business dealings or transactions with the City.

      Mr. Cantu placed the item on that agenda to remove Mr. Torres, and that item
      was considered first. Mr. Zamora made the motion to remove Mr. Torres
      from office, and Mr. Cantu seconded it. That vote failed to pass. Then the
      next agenda items were considered, and Mr. Torres moved to remove Mr.
      Cantu and then Mr. Zamora for violating the City Charter, as they both have
      done business with the City through their respective auto repair businesses.
      The Commission voted by a majority that Mr. Cantu and Mr. Zamora had
      violated the City Charter and they were removed from their positions.


                                              1
Mr. Cantu and Mr. Zamora obtained an order granting temporary injunction.
I have appealed that Order; and I want that appeal heard and ruled on.

Using the temporary court order, the one that is appealed, Mr. Cantu then
placed agenda items for the next City Commission meeting to: 1. Terminate
the City Manager and the City Attorney; 2. Rescind any charges or prior
Commission votes finding that Cantu and Zamora had violated the City
Charter; 3. Rescind prior vote of the Commission to stop further investigation
into violations of the City Charter; and 4. Revoke prior Commission vote and
approval to hire outside counsel to defend the lawsuit against individual
members of the Commission.

I made the following statement at the beginning of the Special Meeting they
set for May 19,2015:

   'The City Commission previously voted to remove Commissioner
  Juan Jose 'JJ' Zamora and Commissioner Martin C. Cantu from
   office. After consulting with my counsel, I believe that this removal
  was lawful. That being said, a local court has entered a temporary
  order permitting Commissioner Zamora and Commissioner Cantu to
  vote at this meeting. This is only a temporary order and, based on my
  consultation with counsel, I am appealing it. If the Court of Appeals
  or Texas Supreme Court grants my appeal, Commissioner Zamora's
  vote will not count and everything that I anticipate will happen today
  will be undone. I also believe that Commissioner Cantu and
  Commissioner Zamora, as the persons who brought a lawsuit against
  the City, [have an} ethical conflict which should prohibit them from
  voting on matters related to that lawsuit. Any vote to remove the City
  Attorney or City Manager by Commissioner Zamora and
  Commissioner Cantu is also a violation of their ethical duty as they
  have a conflict of interest since these actions are designed to cause
  the City to abandon its right to appeal that order as well. I object to
  Commissioner Zamora voting on any matter and consider any vote he
  may make to be null and void. In relation to the items they have been
  placed on the agenda tonight, I believe they constitute a conflict of
  interest for both Commissioner Zamora and Commissioner Cantu,
  and I believe that if they vote on any such matter that their vote will
  be illegal and null and void. That being said, I am going to comply
  with the order of the Court and will allow Commissioner Zamora and
  Commissioner Cantu to participate and for them to be able to claim
  to vote subject to my pending appeal and objections. '



                                      2
      Mr. Cantu and Mr. Zamora did not abstain from voting during the meeting.
      Mr. Cantu and Mr. Zamora also moved or seconded the agenda items. Mr.
      Zamora moved to vote on the termination of the City Attorney, Mr. Cantu
      seconded the vote to rescind his own and Mr. Zamora' s violation of the City
      Charter, Mr. Zamora seconded the vote to stop funding for the City's
      attorneys, Mr. Cantu seconded the vote to rescind any investigation into
      violations of the City Charter, and lastly, Mr. Cantu moved and Mr. Zamora
      seconded the decision to consider hiring a new City Attorney.

      At the next meeting of the City Commission on June 1, Mr. Cantu and Mr.
      Zamora moved and voted to replace the City Attorney.

      I do not want this appeal dismissed."'

FURTHER AFFIANT SA YETH NOT.



                                         JOEE. VEGA


 -
t)!
       SUBSCRIBED AND SWORN TO BEFORE ME on the
         /          ,2015.
      _7
                                                          I

                                          -              -
                                        NOTARY PUBLIC, IN AND FOR
                                        THE STATE OF TEXAS




                                           3
Exhibit G
PD
  F
      Pr
         o
             Tr
               ia
                  l
PD
  F
      Pr
         o
             Tr
               ia
                  l
PD
  F
      Pr
         o
             Tr
               ia
                  l
PD
  F
      Pr
         o
             Tr
               ia
                  l
PD
  F
      Pr
         o
             Tr
               ia
                  l
PD
  F
      Pr
         o
             Tr
               ia
                  l
Exhibit H
                                                                1



 1                   CAUSE NO. 2015-DCL-02342-H
     - - - - - - - - - - - - - - - x
 2                                  :
     JUAN JOSE "JJ" ZAMORA, SR.     : IN THE DISTRICT COURT
 3   AND MARTIN C. CANTU,           :
                  Plaintiffs        :
 4                                  :
     VS.                            : 444TH JUDICIAL DISTRICT
 5                                  :
     CITY OF PORT ISABEL, TEXAS;    :
 6   MARIA DE JESUS GARZA,          :
     GUILLERMO TORRES AND           :
 7   JOE E. VEGA,                   :
                  Defendants        : CAMERON COUNTY, TEXAS
 8                                  :
     - - - - - - - - - - - - - - - x
 9
10
     ********************************************************
11
12                         HEARING ON
          PLAINTIFFS' REQUEST FOR TEMPORARY INJUNCTION
13          AND DEFENDANTS' PLEA TO THE JURISDICTION
14
     ********************************************************
15
16
17                On APRIL 24, 2015, the following
18   proceedings came on to be heard in the above-entitled
19   and numbered cause before the Honorable Bobby Flores,
20   Judge Presiding, held in Brownsville, Cameron County,
21   Texas.
22               Proceedings reported by computerized
23   stenotype machine.
24
25


                          CORINNA N. GARCIA, CSR
                                                                 14


 1   their business in-house.    And so what the City of Port
 2   Isabel would do is they would send their vehicles -- and
 3   let me explain this carefully.     They would send their
 4   vehicles to Mr. Zamora on occasion, to his business to
 5   repair, they would send their business to Mr. Cantu on
 6   occasion to repair, and they would send most of their
 7   business to Commissioner Memo Torres, who is a defendant
 8   in this case, who I think that if you look at the
 9   numbers and the testimony in this case, the amount of
10   business that he received was multiple times more than
11   the business that my clients received in this case.
12                This issue was challenged at some point by
13   my client J. J. Zamora.    He raised the issue with the
14   city attorney and he raised the issue with the city
15   manager and he said, "Hey, are we allowed to do this?"
16   And they said, "As long as you abstain from the vote,"
17   which is the way it's supposed to operate.
18                Commissioners and city commissioners,
19   county commissioners all across the state of Texas on
20   occasion do business with the governmental entity that
21   they operate under, but they're required-- work for, as
22   an elected official, but they're required to abstain and
23   file an affidavit.    If they do that, then there isn't a
24   problem.
25                Now, so what happens at this meeting is

                          CORINNA N. GARCIA, CSR